Exhibit 10.1

 

Execution Version

 

 

ASSET PURCHASE AGREEMENT

 

Dated as of July 2, 2008

 

Between

 

Cellu Tissue Holdings, Inc., as Buyer

 

and

 

Atlantic Paper & Foil Corp. of N.Y., Atlantic Lakeside Properties, LLC, Atlantic
Paper & Foil, LLC, Atlantic Paper & Foil of Georgia, LLC and Consumer Licensing
Corporation, as Sellers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

2.

PURCHASE AND SALE OF ASSETS; ASSIGNMENT AND ASSUMPTION OF LIABILITIES

 

1

 

 

 

 

 

2.1.

The Purchase and Sale; Assignment and Assumption

 

1

 

 

 

 

 

 

2.2.

Purchase Price

 

2

 

 

 

 

 

 

2.3.

The Closing

 

2

 

 

 

 

 

 

2.4.

Closing Deliveries

 

2

 

 

 

 

 

 

2.5.

Working Capital Adjustment

 

3

 

 

 

 

 

 

2.6.

Allocation of Purchase Price

 

6

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES REGARDING THE BUSINESS

 

7

 

 

 

 

 

3.1.

Organization

 

7

 

 

 

 

 

 

3.2.

Power and Authorization

 

8

 

 

 

 

 

 

3.3.

Authorization of Governmental Authorities

 

8

 

 

 

 

 

 

3.4.

Noncontravention

 

8

 

 

 

 

 

 

3.5.

Financial Statements

 

9

 

 

 

 

 

 

3.6.

Absence of Certain Developments

 

9

 

 

 

 

 

 

3.7.

Assets

 

10

 

 

 

 

 

 

3.8.

Accounts Receivables

 

10

 

 

 

 

 

 

3.9.

Property

 

10

 

 

 

 

 

 

3.10.

Equipment

 

11

 

 

 

 

 

 

3.11.

Intellectual Property

 

11

 

 

 

 

 

 

3.12.

Permits

 

12

 

 

 

 

 

 

3.13.

Employee Benefit Plans

 

12

 

 

 

 

 

 

3.14.

Environmental Matters

 

13

 

 

 

 

 

 

3.15.

Contracts

 

14

 

 

 

 

 

 

3.16.

Affiliate Transactions

 

15

 

 

 

 

 

 

3.17.

Customers and Suppliers

 

15

 

 

 

 

 

 

3.18.

Employees

 

16

 

 

 

 

 

 

3.19.

Litigation; Governmental Orders

 

16

 

ii

--------------------------------------------------------------------------------


 

 

3.20.

Product Warranties; Defects; Liability

 

17

 

 

 

 

 

 

3.21.

No Brokers

 

17

 

 

 

 

 

 

3.22.

Insurance

 

17

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

17

 

 

 

 

 

4.1.

Organization

 

17

 

 

 

 

 

 

4.2.

Power and Authorization

 

17

 

 

 

 

 

 

4.3.

Authorization of Governmental Authorities

 

18

 

 

 

 

 

 

4.4.

Noncontravention

 

18

 

 

 

 

 

 

4.5.

No Brokers

 

18

 

 

 

 

 

 

4.6.

No Other Information

 

18

 

 

 

 

5.

COVENANTS

 

19

 

 

 

 

 

5.1.

Consents

 

19

 

 

 

 

 

 

5.2.

Transaction Expenses

 

19

 

 

 

 

 

 

5.3.

Confidentiality

 

19

 

 

 

 

 

 

5.4.

Publicity

 

20

 

 

 

 

 

 

5.5.

Employment

 

20

 

 

 

 

 

 

5.6.

Benefit Plans

 

20

 

 

 

 

 

 

5.7.

Transfer of Certain Funds Received Post-Closing

 

21

 

 

 

 

 

 

5.8.

Prohibition on the Use of Name

 

21

 

 

 

 

 

 

5.9.

Insurance

 

21

 

 

 

 

 

 

5.10.

Further Assurances

 

21

 

 

 

 

6.

CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING

 

21

 

 

 

 

 

6.1.

Representations and Warranties

 

21

 

 

 

 

 

 

6.2.

Performance

 

22

 

 

 

 

 

 

6.3.

Compliance Certificate

 

22

 

 

 

 

 

 

6.4.

No Material Adverse Change

 

22

 

 

 

 

 

 

6.5.

Qualifications

 

22

 

 

 

 

 

 

6.6.

Absence of Litigation

 

22

 

 

 

 

 

 

6.7.

Consents, etc.

 

22

 

 

 

 

 

 

6.8.

Legal Opinion

 

22

 

 

 

 

 

 

6.9.

FIRPTA Certificate

 

22

 

 

 

 

 

 

6.10.

Proceedings and Documents

 

23

 

iii

--------------------------------------------------------------------------------


 

 

6.11.

Ancillary Agreements

 

23

 

 

 

 

 

 

6.12.

Guaranty Agreements

 

23

 

 

 

 

 

 

6.13.

Support Agreements

 

23

 

 

 

 

 

 

6.14.

Financing

 

23

 

 

 

 

 

 

6.15.

Allocation Statement

 

23

 

 

 

 

 

 

6.16.

Release of Liens

 

23

 

 

 

 

7.

CONDITIONS TO THE SELLERS’ OBLIGATIONS AT THE CLOSING

 

23

 

 

 

 

 

7.1.

Representations and Warranties

 

23

 

 

 

 

 

 

7.2.

Performance

 

23

 

 

 

 

 

 

7.3.

Compliance Certificate

 

23

 

 

 

 

 

 

7.4.

Qualifications

 

24

 

 

 

 

 

 

7.5.

Absence of Litigation

 

24

 

 

 

 

 

 

7.6.

Proceedings and Documents

 

24

 

 

 

 

 

 

7.7.

Ancillary Agreements

 

24

 

 

 

 

 

 

7.8.

Allocation Statement

 

24

 

 

 

 

8.

INDEMNIFICATION

 

24

 

 

 

 

 

8.1.

Indemnification by the Sellers

 

24

 

 

 

 

 

 

8.2.

Indemnity by the Buyer

 

25

 

 

 

 

 

 

8.3.

Time for Claims

 

26

 

 

 

 

 

 

8.4.

Third Party Claims

 

26

 

 

 

 

 

9.

TAX MATTERS

 

29

 

 

 

 

 

 

9.1.

Tax Indemnification

 

29

 

 

 

 

 

 

9.2.

Tax Sharing Agreements

 

29

 

 

 

 

 

 

9.3.

Certain Taxes and Fees

 

29

 

 

 

 

 

 

9.4.

Rev. Proc. 2004-53

 

29

 

 

 

 

 

 

9.5.

Cooperation on Tax Matters

 

29

 

 

 

 

 

 

9.6.

Georgia Tax Credits

 

30

 

 

 

 

10.

MISCELLANEOUS

 

30

 

 

 

 

 

10.1.

Notices

 

30

 

 

 

 

 

 

10.2.

Succession and Assignment; No Third-Party Beneficiary

 

31

 

 

 

 

 

 

10.3.

Amendments and Waivers

 

30

 

iv

--------------------------------------------------------------------------------


 

 

10.4.

Provisions Concerning Sellers’ Representative

 

32

 

 

 

 

 

 

10.5.

Entire Agreement

 

33

 

 

 

 

 

 

10.6.

Schedules; Listed Documents, etc.

 

33

 

 

 

 

 

 

10.7.

Counterparts

 

33

 

 

 

 

 

 

10.8.

Severability

 

33

 

 

 

 

 

 

10.9.

Headings

 

33

 

 

 

 

 

 

10.10.

Construction

 

33

 

 

 

 

 

 

10.11.

Governing Law

 

34

 

 

 

 

 

 

10.12.

Jurisdiction; Venue; Service of Process

 

34

 

 

 

 

 

 

10.13.

Specific Performance

 

34

 

 

 

 

 

 

10.14.

Waiver of Jury Trial

 

35

 

 

 

 

 

 

10.15.

Certain Rules of Construction

 

35

 

APPENDICES

 

A

Certain Defined Terms

B

Certain Defined Terms

C

Certain Retained Assets

 

EXHIBITS

 

2.2

Form of Note

2.5.1

Balance Sheet and Working Capital Methodology

2.6

Purchase Price Allocation

3.5

Purchased Business Financial Statements

6.8

Form of Legal Opinion

I-1

Form of Escrow Agreement

I-2

Form of Hauppauge Lease – Kennedy Drive

I-3

Form of New York Lease – Gilpin

I-4

Form of Thomaston Lease

I-5

Form of Non-Competition, Non-Solicitation and Non-Disclosure Agreement

I-6

Form of Guaranty Agreement

I-7

Form of Support Agreement

I-8

List of Personal Belongings Being Retained by Gabbay Family

 

SCHEDULES

 

I-A-1

Acquired Assets

I-A-2

Transferred Contracts

I-A-3

Transferred Leases

 

v

--------------------------------------------------------------------------------


 

I-A-4

Tangible Personal Property

I-A-5

Transferred Plans

I-A-6

Transferred Insurance

I-B-1

Retained Assets

I-B-2

Retained Automobiles

I-C

Assumed Liabilities

I-D

Excluded Liabilities

3.1

Organization

3.3

Authorization of Governmental Authorities

3.4

Noncontravention

3.5

Compliance with GAAP

3.6

Absence of Certain Developments

3.7

Encumbrances on Acquired Assets

3.7.2

Assets Owned by Individual Owners or Affiliates

3.7.4

Document Retention Policy of Sellers

3.8

Accounts Receivable

3.9

Real Property

3.11

Intellectual Property

3.12.1

Permits

3.12.2

Exceptions to Permits

3.14

Environmental Matters

3.15

Contracts

3.16

Affiliate Transactions

3.17

Customers and Suppliers

3.18

Employees

3.19.1

Litigation

3.19.2

Governmental Orders

3.20

Product Warranties, Defects; Liability

3.22

Insurance

5.5

Offer Employees

 

vi

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement dated as of July 2, 2008 (as amended or otherwise
modified, this “Agreement”) is between Cellu Tissue Holdings, Inc., a Delaware
corporation (the “Buyer”), and Atlantic Paper & Foil Corp. of N.Y., Atlantic
Lakeside Properties, LLC, Atlantic Paper & Foil, LLC, Atlantic Paper & Foil of
Georgia, LLC and Consumer Licensing Corporation, as Sellers (each a “Seller” and
collectively, the “Sellers”).

 

RECITALS

 

WHEREAS, the Sellers own and operate a business manufacturing, distributing, and
marketing a broad line of hygienic tissue, polystyrene foam plates, aluminum
foil, and plastic food wrap products for the at-home and away-from-home markets
(the “Business”); and

 

WHEREAS, the Sellers wish to sell and assign to the Buyer, and the Buyer wishes
to purchase and assume from the Sellers, certain assets and liabilities
specified herein which relate to such business, all on the terms and conditions
set forth in this Agreement; and

 

WHEREAS, Yahya Gabbay, Helen Gabbay, Shaun Gabbay, Egal Gabbay and Dan Gabbay,
as the owners of the Sellers (the “Individual Owners”), are on this day each
executing and delivering to the Buyer a Support Agreement and a Guaranty
Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the Buyer and the Sellers hereby agree as follows:

 


1.          DEFINITIONS.


 

Capitalized terms used in this Agreement but not defined herein shall have the
meanings given to them in Appendix A.

 


2.          PURCHASE AND SALE OF ASSETS; ASSIGNMENT AND ASSUMPTION OF
LIABILITIES.


 

2.1.          The Purchase and Sale; Assignment and Assumption.

 


2.1.1             PURCHASE AND SALE.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED HEREIN, AT THE CLOSING, THE SELLERS WILL SELL, ASSIGN,
TRANSFER, CONVEY AND DELIVER TO THE BUYER, AND THE BUYER SHALL PURCHASE FROM THE
SELLERS, THE ACQUIRED ASSETS, FREE AND CLEAR OF ANY ENCUMBRANCES EXCEPT FOR
PERMITTED ENCUMBRANCES, IN EXCHANGE FOR THE PAYMENT OF THE PURCHASE PRICE AND
THE ASSUMPTION BY THE BUYER OF THE ASSUMED LIABILITIES.


 


2.1.2             RETAINED ASSETS.  THE RETAINED ASSETS SHALL BE EXCLUDED FROM
THE ACQUIRED ASSETS TO BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED AND DELIVERED TO
THE BUYER HEREUNDER AND, TO THE EXTENT IN EXISTENCE ON THE CLOSING DATE, SHALL
BE RETAINED BY THE SELLERS.

 

--------------------------------------------------------------------------------


 


2.1.3             ASSUMED LIABILITIES.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED HEREIN, AT THE CLOSING, THE BUYER WILL ASSUME, EFFECTIVE AS
OF THE CLOSING, THE ASSUMED LIABILITIES.


 


2.1.4             EXCLUDED LIABILITIES.  THE BUYER WILL NOT ASSUME OR PERFORM
ANY LIABILITIES OF ANY OF THE SELLERS NOT SPECIFICALLY ASSUMED BY THE BUYER
UNDER SECTION 2.1.3, AND THE SELLERS SHALL RETAIN AND SATISFY, AND PERFORM AS
AND WHEN DUE, ALL EXCLUDED LIABILITIES.


 

2.2.          Purchase Price.  The aggregate consideration payable by Buyer to
the Sellers for the Acquired Assets shall be (i) the assumption of the Assumed
Liabilities by the Buyer, (ii) $61,700,000.00 in cash (subject to adjustment
pursuant to Section 2.5) (the “Cash Purchase Price”) which such amount shall be
paid to the Sellers in accordance with the instructions delivered under
Section 2.4(a)(ii) and (iii) one note in the form attached as Exhibit 2.2 with
an aggregate principal amount of $6,300,000.00 which shall be issued to Atlantic
Paper & Foil Corp. of N.Y. (the “Note” and, together with the Cash Purchase
Price, the “Purchase Price”).

 

2.3.          The Closing.  The purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities (the “Closing”) will take place on the
date hereof at the offices of Ropes & Gray LLP in New York, New York.

 

2.4.          Closing Deliveries.  The parties shall take the actions set forth
in this Section 2.4 at the Closing.

 

(A)        THE BUYER WILL DELIVER (I) TO THE ESCROW AGENT, $1,500,000 BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS TO THE ACCOUNT DESIGNATED IN THE
ESCROW AGREEMENT FOR PURPOSES OF SATISFYING AMOUNTS OWED TO THE BUYER
INDEMNIFIED PARTIES PURSUANT TO SECTION 8.1 (THE “INDEMNITY ESCROW ACCOUNT”),
(II) TO THE SELLERS, (A) THE CASH PURCHASE PRICE, LESS THE AGGREGATE AMOUNT
DELIVERED TO THE ESCROW AGENT PER CLAUSE (I) BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FEDERAL FUNDS TO THE ACCOUNTS DESIGNATED IN WRITING TO THE BUYER NOT
FEWER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED CLOSING DATE AND (III) THE
NOTE.

 

(B)        THE BUYER AND THE SELLERS WILL EXECUTE ONE OR MORE BILLS OF SALE, IN
A FORM REASONABLY ACCEPTABLE TO THE PARTIES, WITH RESPECT TO ALL PERSONAL
PROPERTY INCLUDED IN THE ACQUIRED ASSETS.

 

(C)        THE BUYER AND THE SELLERS WILL EXECUTE AN ASSIGNMENT OF TRADEMARKS IN
A FORM REGISTRABLE OR RECORDABLE IN THE UNITED STATES PATENT AND TRADEMARK
OFFICE OR APPLICABLE FOREIGN OFFICES TO THE EXTENT NECESSARY TO ASSIGN THE
TRADEMARKS INCLUDED IN THE ACQUIRED ASSETS IN A FORM REASONABLY ACCEPTABLE TO
THE PARTIES.

 

(D)        THE PARTIES SHALL EXECUTE SUCH OTHER INSTRUMENTS AS SHALL BE
REASONABLY REQUESTED BY THE BUYER TO VEST IN THE BUYER TITLE IN AND TO THE
ACQUIRED ASSETS, IN ACCORDANCE WITH THE PROVISIONS HEREOF.

 

(E)        THE BUYER AND THE SELLERS WILL EXECUTE AN INSTRUMENT OF ASSUMPTION IN
A FORM REASONABLY ACCEPTABLE TO THE PARTIES WITH RESPECT TO THE ASSUMED
LIABILITIES.

 

2

--------------------------------------------------------------------------------


 

(F)         THE PARTIES WILL DELIVER THE VARIOUS CERTIFICATES, INSTRUMENTS AND
DOCUMENTS REQUIRED OF EACH OF THEM UNDER SECTIONS 6 AND 7.

 

(G)        THE SELLERS SHALL DELIVER TO BUYER A LETTER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO BUYER, SIGNED BY OCEAN ASSOCIATES IN WHICH OCEAN
ASSOCIATES ACKNOWLEDGES AND AGREES THAT THE BUYER AND ITS AFFILIATES HAVE AND
SHALL HAVE NO LIABILITY TO OCEAN ASSOCIATES WHATSOEVER WITH RESPECT TO ANY
LIABILITY THAT ANY OF THE SELLERS MAY HAVE TO OCEAN ASSOCIATES AND THAT OCEAN
ASSOCIATES HAS NO RIGHTS WHATSOEVER TO ANY EQUIPMENT OR OTHER ASSET INCLUDED IN
THE ACQUIRED ASSETS.

 

(H)        THE SELLERS SHALL DELIVER TO THE BUYER ORIGINALS OR COPIES OF ALL
BOOKS AND RECORDS RELATING TO THE ACQUIRED ASSETS.  FOR THE AVOIDANCE OF DOUBT,
SUCH BOOKS AND RECORDS SHALL NOT INCLUDE ALL CORPORATE SEALS, MINUTE BOOKS,
CHARTER DOCUMENTS, CORPORATE STOCK RECORD BOOKS, REGISTERS OF OTHER SECURITIES,
COPIES OF ORIGINAL TAX RECORDS OF THE SELLERS, AND SUCH OTHER BOOKS AND RECORDS
AS PERTAIN ONLY TO THE ORGANIZATION, EXISTENCE, SHARE CAPITALIZATION OR DEBT
FINANCING OF THE SELLERS.

 

2.5.          Working Capital Adjustment.

 


2.5.1             ESTIMATED BALANCE SHEET, ESTIMATED WORKING CAPITAL.  THE
SELLERS ACKNOWLEDGE AND CONFIRM THAT PRIOR TO THE CLOSING DATE THEY HAVE, IN
GOOD FAITH, PREPARED OR CAUSED TO BE PREPARED, AND PROVIDED TO THE BUYER AN
ESTIMATED CONSOLIDATED BALANCE SHEET OF THE PURCHASED BUSINESS AS OF THE CLOSING
DATE (THE “ESTIMATED BALANCE SHEET”), TOGETHER WITH A WRITTEN STATEMENT SETTING
FORTH IN REASONABLE DETAIL THEIR ESTIMATE OF THE WORKING CAPITAL ON THE CLOSING
DATE AS REFLECTED ON THE CLOSING BALANCE SHEET (THE “ESTIMATED WORKING CAPITAL
STATEMENT”).  THE SELLERS ACKNOWLEDGE AND CONFIRM THAT THE ESTIMATED BALANCE
SHEET AND THE ESTIMATED WORKING CAPITAL STATEMENT WERE PREPARED IN ACCORDANCE
WITH GAAP AND IN ACCORDANCE WITH THE METHODOLOGY SET FORTH ON EXHIBIT 2.5.1,
PROVIDED, THAT, IN THE EVENT OF A CONFLICT BETWEEN GAAP AND THE METHODOLOGY SET
FORTH ON EXHIBIT 2.5.1, THE METHODOLOGY SET FORTH ON EXHIBIT 2.5.1 SHALL CONTROL
(COLLECTIVELY, THE “ACCOUNTING PRINCIPLES”).  IF THE ESTIMATED WORKING CAPITAL
EXCEEDS THE WORKING CAPITAL TARGET, THEN THE CASH PURCHASE PRICE TO BE DELIVERED
BY THE BUYER TO THE SELLERS AT THE CLOSING PURSUANT TO SECTION 2.2 WILL BE
INCREASED BY SUCH EXCESS.  IF THE ESTIMATED WORKING CAPITAL IS LESS THAN THE
WORKING CAPITAL TARGET, THEN THE CASH PURCHASE PRICE TO BE DELIVERED BY THE
BUYER TO THE SELLERS AT THE CLOSING PURSUANT TO SECTION 2.2 WILL BE DECREASED BY
SUCH SHORTFALL.


 


2.5.2             CLOSING BALANCE SHEET AND CLOSING WORKING CAPITAL.  WITHIN
NINETY CALENDAR DAYS AFTER THE CLOSING DATE, THE BUYER WILL PREPARE OR CAUSE TO
BE PREPARED, AND WILL PROVIDE TO THE SELLERS’ REPRESENTATIVE, A CONSOLIDATED
BALANCE SHEET OF THE PURCHASED BUSINESS AS OF THE CLOSING DATE (THE “CLOSING
BALANCE SHEET”), TOGETHER WITH A WRITTEN STATEMENT SETTING FORTH IN REASONABLE
DETAIL ITS DETERMINATION OF THE WORKING CAPITAL ON THE CLOSING DATE AS REFLECTED
ON THE CLOSING BALANCE SHEET (THE “CLOSING WORKING CAPITAL STATEMENT”).  THE
CLOSING BALANCE SHEET AND THE CLOSING WORKING CAPITAL STATEMENT WILL BE PREPARED
IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES.  THE SELLERS’ REPRESENTATIVE AND
THE SELLERS’ PROFESSIONAL ADVISORS SHALL HAVE REASONABLE ACCESS TO ALL
DOCUMENTATION REASONABLY REQUESTED BY THEM FROM THE BUYER IN ORDER TO REVIEW THE

 

3

--------------------------------------------------------------------------------


 


CLOSING BALANCE SHEET AND THE CLOSING WORKING CAPITAL STATEMENT, INCLUDING THE
WORK PAPERS USED BY THE BUYER IN THE PREPARATION OF THE CLOSING BALANCE SHEET
AND THE CLOSING WORKING CAPITAL STATEMENT.


 


2.5.3             DISPUTE NOTICE.  THE CLOSING BALANCE SHEET AND THE CLOSING
WORKING CAPITAL STATEMENT, AND THE DETERMINATION OF WORKING CAPITAL THEREON,
WILL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES UNLESS THE SELLERS’
REPRESENTATIVE PROVIDES A WRITTEN NOTICE (A “DISPUTE NOTICE”) TO THE BUYER NO
LATER THAN THE TWENTIETH BUSINESS DAY AFTER DELIVERY OF THE CLOSING BALANCE
SHEET AND THE CLOSING WORKING CAPITAL STATEMENT SETTING FORTH IN REASONABLE
DETAIL ANY ITEM ON THE CLOSING BALANCE SHEET AND/OR THE CLOSING WORKING CAPITAL
STATEMENT WHICH THE SELLERS’ REPRESENTATIVE BELIEVES HAS NOT BEEN PREPARED IN
ACCORDANCE WITH THE ACCOUNTING PRINCIPLES AND THE CORRECT AMOUNT OF SUCH ITEM IN
ACCORDANCE WITH THE ACCOUNTING PRINCIPLES; PROVIDED, HOWEVER, THAT SUCH TWENTY
BUSINESS DAY PERIOD SHALL BE EXTENDED BY ONE BUSINESS DAY FOR EACH BUSINESS DAY
AFTER DELIVERY OF THE CLOSING BALANCE SHEET AND THE CLOSING WORKING CAPITAL
STATEMENT BY BUYER TO THE SELLERS’ REPRESENTATIVE DURING WHICH BUYER DENIES THE
SELLERS’ REPRESENTATIVE OR HIS PROFESSIONAL ADVISORS REASONABLE ACCESS TO
DOCUMENTATION REASONABLY REQUESTED BY THEM FROM THE BUYER IN ORDER TO REVIEW THE
CLOSING BALANCE SHEET AND THE CLOSING WORKING CAPITAL STATEMENT PURSUANT THE
SELLERS’ REPRESENTATIVES RIGHTS UNDER SECTION 2.5.2 AND THIS SECTION 2.5.3.  ANY
ITEM OR AMOUNT TO WHICH NO DISPUTE IS RAISED IN THE DISPUTE NOTICE WILL BE
FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.


 


2.5.4             RESOLUTION OF DISPUTES.  THE BUYER AND THE SELLERS’
REPRESENTATIVE WILL ATTEMPT TO RESOLVE THE MATTERS RAISED IN A DISPUTE NOTICE IN
GOOD FAITH.  IF THE BUYER AND THE SELLERS’ REPRESENTATIVE SHALL NOT HAVE
RESOLVED THE MATTERS RAISED IN THE DISPUTE NOTICE WITHIN TWENTY BUSINESS DAYS
AFTER DELIVERY OF THE DISPUTE NOTICE, EITHER THE BUYER OR THE SELLERS’
REPRESENTATIVE MAY PROVIDE WRITTEN NOTICE TO THE OTHER THAT IT ELECTS TO SUBMIT
THE DISPUTED ITEMS TO GRANT THORNTON LLP OR, IF SUCH FIRM IS UNABLE OR UNWILLING
TO SERVE, ANOTHER NATIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM CHOSEN
JOINTLY BY THE BUYER AND THE SELLERS’ REPRESENTATIVE (THE “REFEREE”).  THE
REFEREE WILL PROMPTLY, IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION, REVIEW ONLY THOSE ITEMS AND AMOUNTS
SPECIFICALLY SET FORTH AND OBJECTED TO IN THE DISPUTE NOTICE AND RESOLVE THE
DISPUTE WITH RESPECT TO EACH SUCH SPECIFIC ITEM AND AMOUNT IN ACCORDANCE WITH
THE ACCOUNTING PRINCIPLES, BUT WITHIN THE POSITIONS TAKEN BY THE CLOSING BALANCE
SHEET AND/OR CLOSING WORKING CAPITAL STATEMENT AND THE DISPUTE NOTICE.  THE
REFEREE SHALL ALLOCATE ITS COSTS AND EXPENSES, AND THE REASONABLE LEGAL AND
ACCOUNTING COSTS AND EXPENSES OF THE BUYER AND THE SELLERS’ REPRESENTATIVE,
BETWEEN THE BUYER AND THE SELLERS BASED UPON THE PERCENTAGE OF THE CONTESTED
AMOUNT SUBMITTED TO THE REFEREE THAT IS ULTIMATELY AWARDED TO EACH OF THE BUYER
AND THE SELLERS SUCH THAT EACH OF THE BUYER AND THE SELLERS BEAR A PERCENTAGE OF
SUCH COSTS AND EXPENSES EQUAL TO THE PERCENTAGE OF THE CONTESTED AMOUNT AWARDED
TO THE OTHER.  FOR EXAMPLE, IF THE SELLERS CLAIM WORKING CAPITAL IS $1,000
GREATER THAN THE AMOUNT DETERMINED BY THE BUYER, AND THE BUYER CONTESTS ONLY
$500 OF THE AMOUNT CLAIMED BY THE SELLERS, AND IF THE REFEREE ULTIMATELY
RESOLVES THE DISPUTE BY AWARDING THE SELLERS $300 OF THE $500 CONTESTED, THEN
THE APPLICABLE COSTS AND EXPENSES SHALL BE ALLOCATED 60% (I.E. 300/500) TO THE
BUYER AND 40% (I.E. 200/500) TO THE SELLERS.  THE DECISION OF THE REFEREE WITH
RESPECT TO THE ITEMS OF THE CLOSING BALANCE SHEET AND THE CLOSING WORKING
CAPITAL STATEMENT SUBMITTED TO IT

 

4

--------------------------------------------------------------------------------


 


WILL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.  EACH OF THE PARTIES TO
THIS AGREEMENT AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO COOPERATE
WITH THE REFEREE AND TO CAUSE THE REFEREE TO RESOLVE ANY DISPUTE NO LATER THAN
THIRTY BUSINESS DAYS AFTER SELECTION OF THE REFEREE.


 


2.5.5                                       PURCHASE PRICE ADJUSTMENT. 
PROMPTLY, AND IN ANY EVENT NO LATER THAN THE FIFTH BUSINESS DAY AFTER FINAL
DETERMINATION OF THE WORKING CAPITAL IN ACCORDANCE WITH SECTION 2.5, ALL
PAYMENTS UNDER THIS SECTION 2.5.5 SHALL BE MADE BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS, PROVIDED THAT, IF A DISPUTE NOTICE IS DELIVERED PURSUANT TO
SECTION 2.5.3, ANY PORTION OF THE PURCHASE PRICE ADJUSTMENT WHICH IS NOT IN
DISPUTE SHALL BE PAID PROMPTLY AFTER THE DELIVERY OF SUCH DISPUTE NOTICE, AND IN
ANY EVENT NO LATER THAN THE FIFTH BUSINESS DAY AFTER SUCH DELIVERY.


 

(A)                         IF THE FINAL WORKING CAPITAL EXCEEDS THE ESTIMATED
WORKING CAPITAL, THEN THE BUYER WILL PAY AN AMOUNT EQUAL TO SUCH EXCESS TO THE
SELLERS.

 

(B)                        IF THE FINAL WORKING CAPITAL IS LESS THAN THE
ESTIMATED WORKING CAPITAL, THEN THE SELLERS SHALL PAY TO THE BUYER AN AMOUNT
EQUAL TO SUCH SHORTFALL.

 


2.5.6                                       RIGHT TO SET-OFF AGAINST THE NOTE. 
IN THE EVENT THAT THE SELLERS DO NOT PAY TO THE BUYER ANY AMOUNT REQUIRED BY
SECTION 2.5.5 WITHIN THE REQUIRED TIME SPECIFIED THEREIN, THE BUYER MAY ELECT,
IN ITS SOLE DISCRETION, IN LIEU OF RECEIVING SUCH AMOUNT IN CASH, TO REDUCE ITS
REMAINING PAYMENT OBLIGATIONS UNDER ONE OR MORE OF THE SUBORDINATED NOTES BY AN
AMOUNT EQUAL IN THE AGGREGATE FOR ALL SUBORDINATED NOTES TO SUCH AMOUNT
(PROVIDED THAT ANY SUCH OFFSET SHALL BE MADE AGAINST ALL SUBORDINATED NOTES PRO
RATA BASED ON THEIR RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS AT THE TIME OF SUCH
OFFSET).  IN SUCH EVENT, THE BUYER SHALL ALSO BE (X) ENTITLED TO REPAYMENT OF
ANY AND ALL INTEREST THAT HAS ACCRUED AND BEEN PAID ON AN AMOUNT OF PRINCIPAL OF
THE SUBORDINATED NOTES EQUAL IN THE AGGREGATE TO SUCH AMOUNT FROM THE DATE OF
ISSUANCE OF THE NOTE UNTIL THE DATE OF SATISFACTION OF SUCH AMOUNT, AND THE
BUYER MAY, IN ITS SOLE DISCRETION, ELECT TO SATISFY SUCH REPAYMENT OBLIGATION BY
EITHER FURTHER REDUCING FUTURE ITS FUTURE PAYMENT OBLIGATIONS UNDER ONE OR MORE
OF THE SUBORDINATED NOTES IN AN AMOUNT EQUAL IN THE AGGREGATE FOR ALL
SUBORDINATED NOTES TO THE AMOUNT OF SUCH INTEREST OR REQUIRING THE SELLERS TO
PAY BACK TO THE BUYER ALL SUCH INTEREST IN CASH AND (Y) RELIEVED OF THE
OBLIGATION TO PAY ANY AND ALL INTEREST THAT HAS ACCRUED BUT NOT YET BEEN PAID ON
AN AMOUNT OF PRINCIPAL OF THE SUBORDINATED NOTES EQUAL IN THE AGGREGATE TO SUCH
AMOUNT FROM THE DATE OF ISSUANCE OF THE NOTE UNTIL THE DATE OF SATISFACTION OF
SUCH AMOUNT.  THE BUYER MAY ELECT, IN ITS SOLE DISCRETION, TO EXERCISE ITS
SET-OFF RIGHTS UNDER THIS SECTION 2.5.6 AGAINST THE PRINCIPAL OR INTEREST OF THE
SUBORDINATED NOTES OR ANY COMBINATION THEREOF (PROVIDED THAT IT MAKES THE SAME
ELECTION AS TO ALL SUBORDINATED NOTES AND THAT ANY SUCH OFFSET SHALL BE MADE
AGAINST ALL SUBORDINATED NOTES PRO RATA BASED ON THEIR RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS AT THE TIME OF SUCH OFFSET).  THIS SECTION 2.5.6 SHALL NOT IN
ANY WAY LIMIT THE REMEDIES AVAILABLE TO THE BUYER SHOULD THE SELLERS BREACH
THEIR OBLIGATIONS UNDER SECTION 2.5.5.  THE TERM “SUBORDINATED NOTES” SHALL MEAN
ONE OR MORE SUBORDINATED NOTES, IN THE FORM OF THE NOTE, WHICH MAY BE ISSUED IN
RESPECT OF ANY PERMITTED TRANSFER OR ASSIGNMENT OF THE NOTE OR ANY SUBORDINATED
NOTE.  IT IS EXPRESSLY ACKNOWLEDGED AND AGREED THAT THE NOTE IS THE ONLY
SUBORDINATED NOTE BEING ISSUED OR REQUIRED TO BE ISSUED AT THE CLOSING.

 

5

--------------------------------------------------------------------------------


 

2.6.                              Allocation of Purchase Price.  Set forth as
Exhibit 2.6 hereto is the allocation of the Purchase Price with respect to the
Acquired Assets consisting of property, plant and equipment (“PP&E”) proposed by
the Sellers (the “Sellers’ Proposed Allocation”).  Following the Closing, the
Buyer shall engage, at its expense, a third party accounting, investment banking
or valuation firm of national or regional reputation to perform an appraisal
with respect to the PP&E included in the Acquired Assets (such appraisal, the
“Buyer’s Third Party Appraisal”) so as to permit the Buyer and its Affiliates to
prepare financial statements in accordance with Financial Accounting Standard
Board Statement No. 141 (Business Combinations) and United Stated Generally
Accepted Accounting Principles.  The parties agree that such Buyer’s Third Party
Appraisal shall be performed by BDO Seidman, LLP, or an affiliate thereof,
provided the Buyer is able to engage such firm for such work on reasonable terms
and that the Buyer may not engage a different firm unless (x) BDO Seidman, LLP
and/or such affiliate (as the case may be) declines the engagement or requires
terms and conditions for the engagement which are commercially unreasonable or
not customary for engagements of this type or (y) another firm offers to perform
the work on substantially better terms than BDO Seidman, LLP and/or such
affiliate (as the case may be).  The Buyer shall use commercially reasonable
efforts to cause the Buyer’s Third Party Appraisal to be completed within 30
calendar days following the Closing Date and shall provide a copy of any written
materials provided to the Buyer pursuant to the appraisal engagement by the firm
engaged to perform the appraisal, including the final Buyer’s Third Party
Appraisal, to the Sellers’ Representative within a reasonable period of time
(not to exceed two Business Days) after its receipt by the Buyer, provided that
the Sellers’ Representative has provided to the firm who prepared such materials
all access letters and/or waivers reasonably requested by such firm as a
condition thereto.  If such final Buyer’s Third Party Appraisal indicates that
the aggregate appraised value of the PP&E included in the Acquired Assets (the
“Covered Assets”) is greater than the value assigned thereto in the Sellers’
Proposed Allocation, then the Sellers’ Representative shall have a period of
three Business Days after its receipt of such final Buyer’s Third Party
Appraisal to notify the Buyer in writing of the Sellers’ Representative’s
determination to engage, at the Sellers’ own expense, a different third party
accounting, investment banking or valuation firm of comparable reputation and
qualifications as the firm who prepared the Buyer’s Third Party Appraisal to
perform a separate appraisal of the Covered Assets (such appraisal, the
“Sellers’ Third Party Appraisal”). Both the Buyer’s Third Party Appraisal and
the Sellers’ Third Party Appraisal shall be required to be rendered in writing. 
The Sellers’ Representative shall use commercially reasonable efforts to cause
the Sellers’ Third Party Appraisal to be completed within 30 calendar days
following the date on which the Sellers’ Representative’s notification above is
delivered to the Buyer and shall provide a copy of any written materials
provided to the Seller’s Representative pursuant to the appraisal engagement by
the firm engaged to perform the appraisal, including the final Sellers’ Third
Party Appraisal, to the Buyer within a reasonable period of time (not to exceed
two Business Days) after its receipt by the Sellers’ Representative, provided
that the Buyer has provided to the firm who prepared such materials all access
letters and/or waivers reasonably requested by such firm as a condition thereto,
and in connection therewith the Buyer will give reasonable access to the PP&E
included in the Acquired Assets to the firm engaged to perform the Seller’s
Third Party Appraisal solely to the extent necessary to perform such appraisal. 
The Sellers’ Representative shall then have the right to designate by written
notice to the Buyer either the Buyer’s Third Party Appraisal

 

6

--------------------------------------------------------------------------------


 

or the Sellers’ Third Party Appraisal as the governing appraisal (the
“Designated Appraisal”) no later than three Business Days after the Sellers’
Representative’s receipt of the Sellers’ Third Party Appraisal from the firm who
prepared such appraisal, whereupon the Buyer and the Sellers shall, and shall
cause their respective Affiliates and equity holders to, file all Tax Returns
and take positions in all Tax proceedings in a manner consistent with the
information contained in the Designated Appraisal.  In the event that the
Sellers’ Representative fails to engage its own appraiser within the period
described above, fails to deliver the final Sellers’ Third Party Appraisal to
the Buyer within the time period described above or fails to designate one of
the appraisals as the Designated Appraisal within the period described above,
the Buyer’s Third Party Appraisal shall irrevocably be deemed to be the
Designated Appraisal hereunder.  In the event that the Buyer fails to engage its
own appraiser within the period described above or fails to deliver the final
Buyer’s Third Party Appraisal to the Buyer within the time period described
above, the Sellers’ Proposed Allocation shall irrevocably be deemed to be the
Designated Appraisal hereunder.  In the event that the final Buyer’s Third Party
Appraisal indicates that the appraised value of the Covered Assets is less than
or equal to the value assigned thereto in the Sellers’ Proposed Allocation, then
the Buyer’s Third Party Appraisal shall irrevocably be deemed to be the
Designated Appraisal hereunder.  Notwithstanding anything in this Agreement to
the contrary (including any provision of Article VIII hereof (Indemnification)),
the Buyer and each of the Sellers, and each of their respective Affiliates and
direct or indirect equity holders, each shall have no right to seek recourse
against the other, or any of its Subsidiaries and Affiliates or direct or
indirect equity holders, arising out of or with respect to (i) the utilization
of the Designated Appraisal by the other parties and its Affiliates in
accordance with this Section 2.6 or (ii) the purchase price allocation utilized
by the other party and its Affiliates as to any of the Acquired Assets other
than the Covered Assets, and shall not assert any claim or institute any action
against the other parties, or any of their Subsidiaries and Affiliates or direct
or indirect equity holders, arising out of or relating to (x) such utilization
of the Designated Party Appraisal except in the case of a breach of this
Section 2.6 by such other party or (y) the purchase price allocation utilized by
the other parties and their Affiliates with respect to any of the Acquired
Assets other than the Covered Assets.

 


3.                              REPRESENTATIONS AND WARRANTIES REGARDING THE
BUSINESS.


 

In order to induce the Buyer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, the Sellers hereby jointly and
severally represent and warrant to the Buyer as follows:

 

3.1.                              Organization.  Schedule 3.1 sets forth the
jurisdiction of organization for each Seller.  Each Seller is (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) is duly qualified to do business and in
good standing in each jurisdiction in which it owns or leases real property and
in each other jurisdiction in which the failure to so qualify has not had a
Material Adverse Effect. The Sellers have delivered to the Buyer true, accurate
and complete copies of the Organizational Documents of each Seller and those
portions of the minute books of each Seller which relate to the Contemplated
Transactions, including the resolutions of the board of directors (or other
applicable governing body) of each Seller authorizing such Seller to enter into
this

 

7

--------------------------------------------------------------------------------


 

Agreement and engage in the Contemplated Transactions.  None of the Sellers has
any Subsidiaries.

 

3.2.                              Power and Authorization.

 


3.2.1                                       CONTEMPLATED TRANSACTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE SELLERS OF THIS AGREEMENT AND EACH
ANCILLARY AGREEMENT TO WHICH ANY SELLER IS (OR WILL BE) A PARTY AND THE
CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS ARE WITHIN THE POWER AND AUTHORITY
OF EACH SELLER AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART
OF EACH SELLER.  THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO WHICH ANY SELLER
IS (OR WILL BE) A PARTY (A) HAS BEEN (OR, IN THE CASE OF ANCILLARY AGREEMENTS TO
BE ENTERED INTO AT OR PRIOR TO THE CLOSING, WILL BE) DULY EXECUTED AND DELIVERED
BY THE APPLICABLE SELLER AND (B) IS (OR, IN THE CASE OF ANCILLARY AGREEMENTS TO
BE ENTERED INTO AT OR PRIOR TO THE CLOSING, WILL BE) A LEGAL, VALID AND BINDING
OBLIGATION OF THE APPLICABLE SELLER, ENFORCEABLE AGAINST SUCH SELLER IN
ACCORDANCE WITH ITS TERMS.


 


3.2.2                                       CONDUCT OF BUSINESS.  EACH SELLER
HAS THE FULL POWER AND AUTHORITY NECESSARY TO OWN AND USE ITS ASSETS AND CARRY
ON THE BUSINESS AS CURRENTLY CONDUCTED.


 

3.3.                              Authorization of Governmental Authorities. 
Except as disclosed on Schedule 3.3, no action by (including any authorization,
consent or approval), or in respect of, or filing with, any Governmental
Authority is required for, or in connection with, the valid and lawful
(a) authorization, execution, delivery and performance by the Sellers of this
Agreement and each Ancillary Agreement to which any Seller is (or will be) a
party or (b) the consummation of the Contemplated Transactions by the Sellers.

 

3.4.                              Noncontravention.  Except as disclosed on
Schedule 3.4, neither the execution, delivery and performance by each Seller of
this Agreement or any Ancillary Agreement to which it is (or will be) a party
nor the consummation of the Contemplated Transactions will:

 

(a)                         assuming the taking of any action by (including any
authorization, consent or approval), or in respect of, or any filing with, any
Governmental Authority, in each case, as disclosed on Schedule 3.3, violate any
Legal Requirement applicable to any Seller in any material respect;

 

(b)                        result in a material breach or violation of, or
default under, any material Contractual Obligation of any Seller;

 

(c)                         require any action by (including any authorization,
consent or approval) or in respect of (including notice to), any Person under
any material Contractual Obligation of any Seller;

 

(d)                        result in the creation or imposition of a material
Encumbrance upon, or the forfeiture of, any material Acquired Asset; or

 

(e)                         result in a breach or violation of, or default
under, the Organizational Documents of any Seller.

 

8

--------------------------------------------------------------------------------


 

3.5.                              Financial Statements.  Except as disclosed on
Schedule 3.5, the audited financials (including any notes thereto) for the
Purchased Business for the years ended December 31, 2007, December 31, 2006 and
December 31, 2005 (the “Audited Financials”), and the unaudited financials for
the Purchased Business for the five (5) months ended May 31, 2008, all of which
are attached hereto as Exhibit 3.5, (a) are complete and correct and have been
prepared in accordance with the books and records of the Sellers, (b) have been
prepared in accordance with GAAP, consistently applied (subject, in the case of
the unaudited financials, to normal year-end audit adjustments), and (c) fairly
present the combined financial position of the Sellers as at the respective
dates thereof and the combined results of the operations of the Sellers and
changes in financial position for the respective periods covered thereby.

 

3.6.                              Absence of Certain Developments.  Since the
Most Recent Balance Sheet Date, the Business has been conducted in the Ordinary
Course of Business and, except for the matters disclosed on Schedule 3.6:

 

(a)                         no Seller has amended its Organizational Documents;

 

(b)                        no Seller has permitted any of the Acquired Assets to
become subject to an Encumbrance other than a Permitted Encumbrance;

 

(c)                         there has been no (i) material loss, destruction,
damage or eminent domain taking (in each case, whether or not insured) affecting
the Purchased Business or any material Acquired Asset or (ii) shutdown or
maintenance of any Facility, converting equipment, foam extruding or foam
forming equipment outside of the Ordinary Course of Business;

 

(d)                        no Seller has increased the Compensation payable or
paid, whether conditionally or otherwise, to any Offer Employee, other than in
the Ordinary Course of Business and other than any Compensation paid to a
stockholder of any of the Sellers;

 

(e)                         no Seller has (i) made any material change in its
methods of accounting or accounting practices (including with respect to
reserves) except as required by GAAP or (ii) materially changed its policies or
practices with respect to paying payables or billing and collecting receivables;

 

(f)                           no Seller has terminated or closed any Facility or
business included within the Purchased Business;

 

(g)                        no Seller has written up or written down any Acquired
Asset which is material to the Business, or revalued its inventory;

 

(h)                        no Seller has entered into any Contractual Obligation
to do any of the things referred to elsewhere in this Section 3.6; and

 

(i)                            no event or circumstance has occurred which has
had a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

3.7.                              Assets.

 


3.7.1                                       OWNERSHIP OF ASSETS.  EACH SELLER
HAS SOLE AND EXCLUSIVE, GOOD AND MARKETABLE TITLE TO, OR, IN THE CASE OF
PROPERTY HELD UNDER A LEASE OR OTHER CONTRACTUAL OBLIGATION, A SOLE AND
EXCLUSIVE, ENFORCEABLE LEASEHOLD INTEREST IN, OR RIGHT TO USE, ALL OF ITS
PROPERTIES, RIGHTS AND ASSETS, WHETHER REAL OR PERSONAL AND WHETHER TANGIBLE OR
INTANGIBLE, INCLUDING ALL ASSETS REFLECTED IN THE MOST RECENT BALANCE SHEET OR
ACQUIRED AFTER THE MOST RECENT BALANCE SHEET DATE (EXCEPT FOR SUCH ASSETS WHICH
(I) ARE RETAINED ASSETS OR (II) HAVE BEEN SOLD OR OTHERWISE DISPOSED OF SINCE
THE MOST RECENT BALANCE SHEET DATE IN THE ORDINARY COURSE OF BUSINESS).  EXCEPT
AS DISCLOSED ON SCHEDULE 3.7, NONE OF THE ACQUIRED ASSETS ARE SUBJECT TO ANY
ENCUMBRANCE WHICH IS NOT A PERMITTED ENCUMBRANCE.


 


3.7.2                                       SUFFICIENCY OF ASSETS.  THE ACQUIRED
ASSETS COMPRISE ALL OF THE ASSETS, PROPERTIES AND RIGHTS OF EVERY TYPE AND
DESCRIPTION, WHETHER REAL OR PERSONAL, TANGIBLE OR INTANGIBLE, USED TO CONDUCT
THE BUSINESS (OTHER THAN THE RETAINED ASSETS AND INDIVIDUALS EMPLOYED BY THE
BUSINESS).  EXCEPT FOR THE RETAINED ASSETS AND EXCEPT AS DISCLOSED ON SCHEDULE
3.7.2, NO INDIVIDUAL OWNER OR ANY AFFILIATE OF ANY INDIVIDUAL OWNER (OTHER THAN
A SELLER) OWNS ANY ASSET, PROPERTY OR RIGHT USED TO CONDUCT THE BUSINESS.


 


3.7.3                                       BOOKS AND RECORDS.  ATTACHED AS
SCHEDULE 3.7.3 IS THE DOCUMENT RETENTION POLICY OF THE SELLERS.  THE SELLERS
HAVE COMPLIED WITH SUCH POLICY AND HAVE NOT DESTROYED ANY BOOKS AND RECORDS IN
CONTRAVENTION OF SUCH POLICY.


 

3.8.                              Accounts Receivables.  All accounts and notes
receivable reflected on the Most Recent Balance Sheet and all accounts and notes
receivable arising subsequent to the Most Recent Balance Sheet Date (other than
, in each case, those which are Retained Assets) and on or prior to the Closing
Date, have arisen or will arise in the Ordinary Course of Business, represent or
will represent legal, valid, binding and Enforceable obligations to a Seller
and, subject only to consistently recorded reserves for bad debts established as
of a date prior to the Closing Date in a manner consistent with past practice.

 

3.9.                              Property.

 


3.9.1                                       SCHEDULE 3.9 SETS FORTH A LIST OF
ADDRESSES OF ALL REAL PROPERTY OWNED, LEASED, SUBLEASED OR LICENSED BY, OR FOR
WHICH A RIGHT TO USE OR OCCUPY HAS BEEN GRANTED TO, EACH OF THE SELLERS THAT IS
USED IN THE BUSINESS (THE “REAL PROPERTY”).  EXCEPT AS DESCRIBED ON SCHEDULE
3.9, THERE ARE NO WRITTEN OR ORAL SUBLEASES, LICENSES, CONCESSIONS, OCCUPANCY
AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS GRANTING TO ANY PERSON THE RIGHT OF
USE OR OCCUPANCY OF THE REAL PROPERTY AND THERE ARE NOT OUTSTANDING OPTIONS,
RIGHTS OF FIRST REFUSAL, RIGHTS OF FIRST OFFER OR SIMILAR RIGHTS TO PURCHASE THE
OWNED REAL PROPERTY, OR ANY PORTION THEREOF OR INTEREST THEREIN.  EXCEPT AS SET
FORTH IN SCHEDULE 3.9, THE SELLERS HAVE GOOD AND CLEAR, RECORD AND MARKETABLE
FEE SIMPLE TITLE IN AND TO THE OWNED REAL PROPERTY, FREE AND CLEAR OF ALL
ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES.


 


3.9.2                                       NO SELLER IS OBLIGATED TO PAY ANY
LEASING OR BROKERAGE COMMISSION AS A RESULT OF THE CONTEMPLATED TRANSACTION. 
THERE IS NO PENDING OR, TO SELLERS’ KNOWLEDGE, THREATENED EMINENT DOMAIN TAKING
AFFECTING ANY OF THE REAL PROPERTY.


 


10

--------------------------------------------------------------------------------



 


3.9.3                                       ALL MATERIAL PERMITS NECESSARY IN
CONNECTION WITH THE CONSTRUCTION UPON, AND PRESENT USE AND OPERATION OF, THE
REAL PROPERTY AND THE LAWFUL OCCUPANCY THEREOF HAVE BEEN ISSUED BY THE
APPROPRIATE GOVERNMENTAL AUTHORITIES.  THE CURRENT USE OF THE REAL PROPERTY IS,
IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH THE CERTIFICATES OF OCCUPANCY
RELATING THERETO AND THE TERMS OF ANY MATERIAL PERMITS.  ALL MATERIAL PERMITS
WHICH ARE TRANSFERRED PERMITS WILL CONTINUE IN FULL FORCE AND EFFECT IMMEDIATELY
AFTER GIVING EFFECT TO THE CONTEMPLATED TRANSACTIONS.  THE REAL PROPERTY AND ITS
CURRENT USE, OCCUPANCY AND OPERATION BY THE SELLERS AND THE FACILITIES LOCATED
THEREON DO NOT (A) CONSTITUTE A NONCONFORMING USE UNDER ANY APPLICABLE BUILDING,
ZONING, SUBDIVISION OR OTHER LAND USE OR SIMILAR LEGAL REQUIREMENTS OR
(B) OTHERWISE VIOLATE OR CONFLICT WITH, IN ANY MATERIAL RESPECT, ANY COVENANTS,
CONDITIONS, RESTRICTIONS OR OTHER CONTRACTUAL OBLIGATIONS, INCLUDING THE
REQUIREMENTS OF ANY APPLICABLE ENCUMBRANCES THERETO.  EXCEPT AS SET FORTH ON
SCHEDULE 3.9, NO SELLER, (A) IS IN VIOLATION OF ANY LEGAL REQUIREMENT RELATING
TO REAL PROPERTY, INCLUDING SETBACK REQUIREMENTS, ZONING RESTRICTIONS AND
ORDINANCES, BUILDING, LIFE, ACCESS, SAFETY, HEALTH AND FIRE CODES AND ORDINANCES
AFFECTING THE REAL PROPERTY OR (B) HAS RECEIVED NOTICE OF ANY EMINENT DOMAIN,
CONDEMNATION OR SIMILAR PROCEEDING PENDING, OR ANY GOVERNMENT ORDER RELATING
THERETO.


 


3.9.4                                       THE SELLERS HAVE COMPLETED THE
ABATEMENT OF, AND OTHERWISE BROUGHT INTO COMPLIANCE, EACH AND EVERY VIOLATION
SET FORTH IN THE CITATIONS ISSUED BY OSHA WITH RESPECT TO THE NEW YORK FACILITY,
AND HAVE OTHERWISE COMPLIED FULLY WITH EACH AND EVERY OBLIGATION UNDER THE
SETTLEMENT AGREEMENT ENTERED INTO BETWEEN THE SELLERS AND OSHA WITH RESPECT TO
THE NEW YORK FACILITY.


 

3.10.                        Equipment.  All of the fixtures and other
improvements to the Real Property (including any Facilities) and all of the
tangible personal property other than inventory included in the Acquired Assets
(the “Equipment”) are in good working order, except for normal wear and tear.

 

3.11.                        Intellectual Property.

 


3.11.1                                 THE SELLERS ARE THE SOLE OWNERS OF OR
HAVE THE RIGHT TO USE ALL COMPANY TECHNOLOGY, AND NONE OF THE COMPANY TECHNOLOGY
OWNED OR PURPORTED TO BE OWNED BY A SELLER IS IN THE POSSESSION, CUSTODY, OR
CONTROL OF ANY PERSON OTHER THAN THE SELLERS.


 


3.11.2                                 NO SELLER, TO THE SELLER’S KNOWLEDGE,
(A) HAS INTERFERED WITH, INFRINGED UPON, MISAPPROPRIATED, OR OTHERWISE COME INTO
CONFLICT WITH ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR (B) HAS
RECEIVED ANY CHARGE, COMPLAINT, CLAIM, DEMAND, OR NOTICE ALLEGING ANY SUCH
INTERFERENCE, INFRINGEMENT, MISAPPROPRIATION, OR VIOLATION (INCLUDING ANY CLAIM
THAT A PERSON MUST LICENSE OR REFRAIN FROM USING ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY IN CONNECTION WITH THE CONDUCT OF THE PURCHASED
BUSINESS OR THE USE OF THE COMPANY TECHNOLOGY), IN EACH CASE EXCEPT WHERE ANY
SUCH INFRINGEMENT IS NOT MATERIAL.  TO THE SELLERS’ KNOWLEDGE, NO THIRD PARTY
HAS INTERFERED WITH, INFRINGED UPON, MISAPPROPRIATED, OR OTHERWISE COME INTO
CONFLICT WITH ANY COMPANY TECHNOLOGY.


 


3.11.3                                 SCHEDULE 3.11 IDENTIFIES (A) ALL
REGISTERED INTELLECTUAL PROPERTY WHICH HAS BEEN ISSUED TO A SELLER AND IS AN
ACQUIRED ASSET, (B) EACH PENDING APPLICATION FOR

 

11

--------------------------------------------------------------------------------


 


REGISTRATION WHICH ANY SELLER HAS MADE WITH RESPECT TO ANY COMPANY TECHNOLOGY
THAT IS AN ACQUIRED ASSET, (C) EACH CONTRACTUAL OBLIGATION AND UNDER WHICH A
SELLER HAS GRANTED ANY LICENSE TO ANY THIRD PARTY WITH RESPECT TO ANY COMPANY
TECHNOLOGY OF (A) OR (B) ABOVE.  TRUE, ACCURATE AND COMPLETE COPIES OF ALL SUCH
REGISTRATIONS, APPLICATIONS AND CONTRACTUAL OBLIGATIONS, IN EACH CASE, AS
AMENDED, OR OTHERWISE MODIFIED AND IN EFFECT, HAVE BEEN MADE AVAILABLE TO THE
BUYER, AS WELL AS TRUE, ACCURATE AND COMPLETE COPIES OF ALL OTHER WRITTEN
DOCUMENTATION EVIDENCING OWNERSHIP (IF APPLICABLE) OF EACH SUCH ITEM.  EACH SUCH
REGISTRATION IS VALID AND SUBSISTING.


 


3.11.4                                 WITH RESPECT TO EACH ITEM OF COMPANY
TECHNOLOGY THAT IS OWNED BY A SELLER AND CONSTITUTES AN ACQUIRED ASSET:


 

(A)                         A SELLER POSSESSES ALL RIGHT, TITLE, AND INTEREST IN
AND TO SUCH ITEM, FREE AND CLEAR OF ANY ENCUMBRANCE;

 

(B)                        SUCH ITEM IS NOT SUBJECT TO ANY OUTSTANDING
GOVERNMENT ORDER, AND NO ACTION IS PENDING, WHICH CHALLENGES THE LEGALITY,
VALIDITY, ENFORCEABILITY, USE OR OWNERSHIP OF SUCH ITEM; AND

 

(C)                         EXCEPT AS DISCLOSED ON SCHEDULE 3.11, NO SELLER HAS
AGREED OR HAS A CONTRACTUAL OBLIGATION TO INDEMNIFY ANY PERSON FOR OR AGAINST
ANY INTERFERENCE, INFRINGEMENT, MISAPPROPRIATION OR OTHER CONFLICT WITH RESPECT
TO SUCH ITEM EXCEPT TO THE EXTENT SUCH OBLIGATION IS AN EXCLUDED LIABILITY.

 


3.11.5                                 THE SELLERS’ USE AND DISSEMINATION OF ANY
AND ALL DATA AND INFORMATION CONCERNING CONSUMERS OF ITS PRODUCTS OR USERS OF
ANY WEB SITES OPERATED BY ANY SELLER IS IN COMPLIANCE WITH ALL APPLICABLE
MATERIAL PRIVACY POLICIES, TERMS OF USE, AND LAWS.  THE TRANSACTIONS
CONTEMPLATED TO BE CONSUMMATED HEREUNDER AS OF THE CLOSING WILL NOT VIOLATE ANY
PRIVACY POLICY, TERMS OF USE, OR LEGAL REQUIREMENTS RELATING TO THE USE,
DISSEMINATION, OR TRANSFER OF SUCH DATA OR INFORMATION.


 

3.12.                        Permits.  Each Seller has been duly granted all
material Permits under all Legal Requirements necessary for the conduct of the
Purchased Business.  Schedule 3.12.1 lists each Transferred Permit, together
with the Governmental Authority or other Person responsible for issuing such
Permit.  Except as disclosed on Schedule 3.12.2, (a) the Transferred Permits are
valid and in full force and effect, (b) no Seller is in material breach or
violation of, or default under, any such Transferred Permit and (c) the
Transferred Permits will continue to be valid and in full force and effect, on
identical terms immediately following the consummation of the Contemplated
Transactions.

 

3.13.                        Employee Benefit Plans.

 


3.13.1                                 WITH RESPECT TO EACH TRANSFERRED PLAN,
THE SELLERS HAVE DELIVERED TO THE BUYER TRUE, ACCURATE AND COMPLETE COPIES OF
EACH OF THE FOLLOWING:  (A) IF THE PLAN HAS BEEN REDUCED TO WRITING, THE PLAN
DOCUMENT TOGETHER WITH ALL AMENDMENTS THERETO, (B) IF THE PLAN HAS NOT BEEN
REDUCED TO WRITING, A WRITTEN SUMMARY OF ALL MATERIAL PLAN TERMS, (C) IF
APPLICABLE, COPIES OF ANY TRUST AGREEMENTS, CUSTODIAL AGREEMENTS, INSURANCE
POLICIES, ADMINISTRATIVE AGREEMENTS AND SIMILAR AGREEMENTS, AND INVESTMENT
MANAGEMENT OR

 

12

--------------------------------------------------------------------------------


 


INVESTMENT ADVISORY AGREEMENTS, (D) COPIES OF ANY SUMMARY PLAN DESCRIPTIONS,
EMPLOYEE HANDBOOKS OR SIMILAR EMPLOYEE COMMUNICATIONS, (E) IN THE CASE OF ANY
PLAN THAT IS INTENDED TO BE QUALIFIED UNDER CODE SECTION 401(A), A COPY OF THE
MOST RECENT DETERMINATION LETTER FROM THE IRS AND ANY RELATED CORRESPONDENCE,
AND A COPY OF ANY PENDING REQUEST FOR SUCH DETERMINATION, (F) IN THE CASE OF ANY
FUNDING ARRANGEMENT INTENDED TO QUALIFY AS A VEBA UNDER CODE SECTION 501(C)(9),
A COPY OF THE IRS LETTER DETERMINING THAT IT SO QUALIFIES AND (G) IN THE CASE OF
ANY PLAN FOR WHICH FORMS 5500 ARE REQUIRED TO BE FILED, A COPY OF THE TWO MOST
RECENTLY FILED FORMS 5500, WITH SCHEDULES ATTACHED.


 


3.13.2                                 EACH TRANSFERRED PLAN THAT IS INTENDED TO
BE QUALIFIED UNDER CODE SECTION 401(A) IS SO QUALIFIED.  EACH TRANSFERRED PLAN,
INCLUDING ANY ASSOCIATED TRUST OR FUND, HAS BEEN ADMINISTERED IN ACCORDANCE WITH
ITS TERMS AND WITH APPLICABLE LEGAL REQUIREMENTS, AND NOTHING HAS OCCURRED WITH
RESPECT TO ANY COMPANY PLAN THAT HAS SUBJECTED OR COULD SUBJECT A SELLER TO A
PENALTY UNDER SECTION 502 OF ERISA OR TO AN EXCISE TAX UNDER THE CODE, OR THAT
HAS SUBJECTED OR COULD SUBJECT ANY PARTICIPANT IN, OR BENEFICIARY OF, A COMPANY
PLAN TO A TAX UNDER CODE SECTION 4973.  EACH TRANSFERRED PLAN THAT IS A
QUALIFIED CONTRIBUTION PLAN IS AN “ERISA SECTION 404(C) PLAN” WITHIN THE MEANING
OF THE APPLICABLE DEPARTMENT OF LABOR REGULATIONS.


 


3.13.3                                 ALL REQUIRED CONTRIBUTIONS TO, AND
PREMIUM PAYMENTS ON ACCOUNT OF, EACH TRANSFERRED PLAN HAVE BEEN MADE ON A TIMELY
BASIS.


 


3.13.4                                 THERE IS NO PENDING OR, TO THE SELLERS’
KNOWLEDGE, THREATENED ACTION RELATING TO A TRANSFERRED PLAN, OTHER THAN ROUTINE
CLAIMS IN THE ORDINARY COURSE OF BUSINESS FOR BENEFITS PROVIDED FOR BY THE
TRANSFERRED PLANS.  NO TRANSFERRED PLAN IS OR, WITHIN THE LAST SIX YEARS, HAS
BEEN THE SUBJECT OF AN EXAMINATION OR AUDIT BY A GOVERNMENTAL AUTHORITY, IS THE
SUBJECT OF AN APPLICATION OR FILING UNDER, OR IS A PARTICIPANT IN, A
GOVERNMENT-SPONSORED AMNESTY, VOLUNTARY COMPLIANCE, SELF-CORRECTION OR SIMILAR
PROGRAM.


 


3.13.5                                 EXCEPT AS REQUIRED UNDER SECTION 601 ET
SEQ. OF ERISA, NO TRANSFERRED PLAN PROVIDES BENEFITS OR COVERAGE IN THE NATURE
OF HEALTH, LIFE OR DISABILITY INSURANCE FOLLOWING RETIREMENT OR OTHER
TERMINATION OF EMPLOYMENT.


 

3.14.                        Environmental Matters.  Except as set forth in
Schedule 3.14, (a) each of the Sellers are, and have been, in compliance with
all Environmental Laws, (b) there has been no release or threatened release of
any pollutant, petroleum or any fraction thereof, contaminant or toxic or
hazardous material (including toxic mold), substance or waste (each a “Hazardous
Substance”) on, upon, into or from any site currently or heretofore owned,
leased or otherwise used by a Seller, (c) there have been no Hazardous
Substances generated by a Seller that have been disposed of or come to rest at
any site that has been included in any published U.S. federal, state or local
“superfund” site list or any other similar list of hazardous or toxic waste
sites published by any Governmental Authority in the United States, (d) there
are no underground storage tanks located on, no PCBs (polychlorinated biphenyls)
or PCB-containing Equipment used or stored on, and no hazardous waste as defined
by the Resource Conservation and Recovery Act stored on, any site owned or
operated by a Seller,

 

13

--------------------------------------------------------------------------------


 

except for the storage of hazardous waste in compliance with Environmental Laws
and (e) the Sellers have made available to the Buyer true, accurate and complete
copies of all material environmental records, reports, notifications,
certificates of need, permits, pending permit applications, correspondence,
engineering studies, and environmental studies or assessments in their
possession or under their control, in each case as amended and in effect.

 

3.15.                        Contracts.

 


3.15.1                                 EXCEPT AS DISCLOSED ON SCHEDULE 3.15, NO
SELLER IS BOUND BY OR A PARTY TO:


 

(A)                         ANY CONTRACTUAL OBLIGATION (OR GROUP OF RELATED
CONTRACTUAL OBLIGATIONS) FOR THE PURCHASE OR SALE OF INVENTORY, RAW MATERIALS,
COMMODITIES, SUPPLIES, GOODS, PRODUCTS, EQUIPMENT OR OTHER PERSONAL PROPERTY, OR
FOR THE FURNISHING OR RECEIPT OF SERVICES, IN EACH CASE, THE PERFORMANCE OF
WHICH WILL EXTEND OVER A PERIOD OF MORE THAN ONE YEAR OR WHICH PROVIDES FOR
ANNUAL PAYMENTS TO OR BY THE SELLERS IN THE AGGREGATE IN EXCESS OF $50,000;

 

(B)                        (I) ANY CAPITAL LEASE OR (II) ANY OTHER LEASE OR
OTHER CONTRACTUAL OBLIGATION RELATING TO THE EQUIPMENT PROVIDING FOR ANNUAL
RENTAL PAYMENTS IN EXCESS OF $10,000, UNDER WHICH ANY EQUIPMENT IS HELD OR USED
BY ONE OR MORE SELLERS;

 

(C)                         ANY CONTRACTUAL OBLIGATION, OTHER THAN REAL PROPERTY
LEASES OR LEASES RELATING TO THE EQUIPMENT, RELATING TO THE LEASE OR LICENSE OF
ANY ACQUIRED ASSET, INCLUDING TECHNOLOGY AND INTELLECTUAL PROPERTY, THAT IS NOT
INCLUDED ON SCHEDULE 3.11;

 

(D)                        ANY CONTRACTUAL OBLIGATION RELATING TO THE
ACQUISITION OR DISPOSITION OF (I) ANY BUSINESS OF A SELLER (WHETHER BY MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION, SALE OF SECURITIES, SALE OF ASSETS
OR OTHERWISE) OR (II) ANY ASSET OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(E)                         ANY CONTRACTUAL OBLIGATION CONCERNING OR CONSISTING
OF A PARTNERSHIP, LIMITED LIABILITY COMPANY OR JOINT VENTURE AGREEMENT;

 

(F)                           ANY CONTRACTUAL OBLIGATION (OR GROUP OF RELATED
CONTRACTUAL OBLIGATIONS) UNDER WHICH A SELLER HAS PERMITTED ANY ACQUIRED ASSET
TO BECOME ENCUMBERED;

 

(G)                        ANY CONTRACTUAL OBLIGATION UNDER WHICH ANY OTHER
PERSON HAS GUARANTEED ANY DEBT OF A SELLER;

 

(H)                        ANY CONTRACTUAL OBLIGATION, WHETHER THE SELLER IS
SUBJECT TO OR THE BENEFICIARY OF SUCH OBLIGATIONS, WHICH (I) RELATES TO
CONFIDENTIALITY OR (II) LIMITS OR PURPORTS TO LIMIT THE ABILITY OF ANY PERSON TO
COMPETE IN ANY LINE OF BUSINESS, WITH ANY OTHER PERSON OR IN ANY GEOGRAPHIC
AREA;

 

(I)                            ANY CONTRACTUAL OBLIGATION UNDER WHICH A SELLER
IS, OR MAY BECOME, OBLIGATED TO INCUR ANY SEVERANCE PAY OR SPECIAL COMPENSATION
OBLIGATIONS WHICH

 

14

--------------------------------------------------------------------------------


 

WOULD BECOME PAYABLE BY REASON OF, THIS AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS;

 

(J)                            ANY CONTRACTUAL OBLIGATION PROVIDING FOR THE
EMPLOYMENT OR CONSULTANCY WITH AN INDIVIDUAL ON A FULL-TIME, PART-TIME,
CONSULTING OR OTHER BASIS OR OTHERWISE PROVIDING COMPENSATION OR OTHER BENEFITS
TO ANY OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT (OTHER THAN AN EMPLOYEE PLAN);

 

(K)                         ANY AGENCY, DEALER, DISTRIBUTOR, SALES
REPRESENTATIVE, MARKETING OR OTHER SIMILAR AGREEMENT;

 

(L)                            ANY CONTRACTUAL OBLIGATION THAT CONTAINS MOST
FAVORED CUSTOMER PRICING PROVISIONS OR GRANTS ANY EXCLUSIVE RIGHTS, RIGHTS OF
FIRST REFUSAL, RIGHTS OF FIRST NEGOTIATION OR SIMILAR RIGHTS TO ANY PERSON; AND

 

(M)                      ANY CONTRACTUAL OBLIGATION WITH ANY GOVERNMENTAL
AUTHORITY.

 


THE SELLERS HAVE DELIVERED TO THE BUYER TRUE, ACCURATE AND COMPLETE COPIES OF
EACH WRITTEN CONTRACTUAL OBLIGATION REQUIRED TO BE LISTED ON SCHEDULE 3.15 OR
WHICH IS OTHERWISE A TRANSFERRED CONTRACT, TRANSFERRED LEASE OR TRANSFERRED
INSURANCE, IN EACH CASE, AS AMENDED OR OTHERWISE MODIFIED AND IN EFFECT.  THE
SELLERS HAVE DELIVERED TO THE BUYER A WRITTEN SUMMARY SETTING FORTH THE TERMS
AND CONDITIONS OF EACH ORAL CONTRACTUAL OBLIGATION REQUIRED TO BE LISTED ON
SCHEDULE 3.15 OR WHICH IS OTHERWISE A TRANSFERRED CONTRACT, TRANSFERRED LEASE OR
TRANSFERRED INSURANCE.


 


3.15.2                                 TO THE SELLERS’ KNOWLEDGE, EACH
CONTRACTUAL OBLIGATION WHICH IS A TRANSFERRED CONTRACT, TRANSFERRED LEASE OR
TRANSFERRED INSURANCE IS ENFORCEABLE AGAINST THE SELLER THAT IS PARTY TO SUCH
CONTRACTUAL OBLIGATION AND, TO THE SELLER’S KNOWLEDGE, AGAINST EACH OTHER PERSON
PARTY THERETO, IS IN FULL FORCE AND EFFECT AND, SUBJECT TO OBTAINING ANY
NECESSARY CONSENTS DISCLOSED IN SCHEDULE 3.4, WILL CONTINUE TO BE SO ENFORCEABLE
AND IN FULL FORCE AND EFFECT IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE
CONTEMPLATED TRANSACTIONS.  NO SELLER OR, TO THE SELLERS’ KNOWLEDGE, ANY OTHER
PARTY TO ANY TRANSFERRED CONTRACT, TRANSFERRED LEASE OR TRANSFERRED INSURANCE IS
IN MATERIAL BREACH OR VIOLATION OF, OR DEFAULT UNDER ANY TRANSFERRED CONTRACT,
TRANSFERRED LEASE OR TRANSFERRED INSURANCE.


 

3.16.                        Affiliate Transactions.  Except for the matters
disclosed on Schedule 3.16, no Individual Owner or any Affiliate of any
Individual Owner is an officer, director, employee, consultant, competitor,
creditor, debtor, customer, distributor, supplier or vendor of, or is a party to
any Contractual Obligation with, a Seller.

 

3.17.                        Customers and Suppliers.  The Sellers have
previously provided to the Buyer a list of (a) the 15 largest customers of the
Purchased Business (measured by aggregate billings) during the fiscal year ended
on December 31, 2007 and (b) the 15 largest suppliers of materials, products or
services to the Purchased Business (measured by the aggregate amount purchased
by the Purchased Business) during the fiscal year ended on December 31, 2007. 
Except with respect to the specific supplier set forth on Schedule 3.17 to the
extent provided thereon, as of the date of this Agreement, the relationships of
the Purchased Business with the customers and suppliers referred to above are
good commercial working

 

15

--------------------------------------------------------------------------------


 

relationships and none of such customers or the suppliers has canceled,
terminated or otherwise materially altered (including any material reduction in
the rate or amount of sales or purchases or material increase in the prices
charged or paid, as the case may be) or notified the Sellers of any intention to
do any of the foregoing or otherwise threatened in writing to cancel, terminate
or materially alter (including any material reduction in the rate or amount of
sales or purchases or material increase in the prices charged or paid, as the
case may be) its relationship with the Purchased Business.  The Sellers or any
of their Affiliates, and/or the Individual Owners or any of their Affiliates
have not directly or indirectly, given, or agreed to give, any one or more
gifts, contributions, payments or similar benefits in connection with the sale
of products or otherwise to any customer or supplier, either directly or
indirectly, or to any officer, director, shareholder, employee or agent of any
customer or supplier, which in the case of any single customer or supplier, and
its officers, directors, shareholders employees or agents, taken together, is in
excess of $2,500 in the aggregate during a twelve month period which is not
reflected in the Financials.

 

3.18.        Employees.  Except as disclosed on Schedule 3.18, there is no
pending, or to the Sellers’ Knowledge, threatened work slowdown, lockout,
stoppage, picketing or strike pending between the Sellers on the one hand, and
their employees, on the other hand, and there have been no such troubles since
January 1, 2000.  Except as disclosed on Schedule 3.18, (a) no employee of a
Seller is represented by a labor union, (b) no Seller is a party to, or
otherwise subject to, any collective bargaining agreement or other labor union
contract, (c) no petition has been filed or proceedings instituted by an
employee or group of employees of a Seller with any labor relations board
seeking recognition of a bargaining representative and (d) there is no
organizational effort currently being made or threatened by, or on behalf of,
any labor union to organize employees of a Seller and no demand for recognition
of employees of a Seller has been made by, or on behalf of, any labor union.  
Schedule 3.18 describes any inspection requests or correspondence from any
Governmental Authority since January 1, 2006 received by any Seller relating to
the identity, Social Security number, or employment authorization of any
Transferred employee.  The Sellers have, in a timely matter, acted upon or
responded to any matter required to be set forth on Schedule 3.18 pursuant to
the preceding sentence.

 

3.19.        Litigation; Governmental Orders.

 


3.19.1           LITIGATION.  EXCEPT AS DISCLOSED ON SCHEDULE 3.19.1, AS OF THE
DATE OF THIS AGREEMENT, THERE IS NO PENDING, OR TO THE SELLERS’ KNOWLEDGE,
THREATENED ACTION TO WHICH A SELLER IS A PARTY (EITHER AS PLAINTIFF OR
DEFENDANT) OR TO WHICH THE ACQUIRED ASSETS ARE SUBJECT, WHICH MAY AFFECT THE
PURCHASED BUSINESS OR A SELLER’S OWNERSHIP OF ANY ACQUIRED ASSET OR THE USE OR
EXERCISE BY THE BUYER OF ANY ACQUIRED ASSET.

 


3.19.2           GOVERNMENTAL ORDERS.  EXCEPT AS DISCLOSED ON SCHEDULE 3.19.2,
NO GOVERNMENTAL ORDER HAS BEEN ISSUED WHICH IS APPLICABLE TO, OR OTHERWISE
AFFECTS, THE ACQUIRED ASSETS OR THE PURCHASED BUSINESS.

 

16

--------------------------------------------------------------------------------


 

3.20.        Product Warranties; Defects; Liability.

 


3.20.1           NO SELLER HAS ANY MATERIAL LIABILITY FOR ANY DAMAGES IN
CONNECTION WITH ANY PRODUCTS, OTHER THAN PRODUCT WARRANTY CLAIMS WHICH
CONSTITUTE EXCLUDED LIABILITIES.

 


3.20.2           EXCEPT AS DISCLOSED IN SCHEDULE 3.20, NO PRODUCT IS SUBJECT TO
ANY GUARANTY, WARRANTY, OR OTHER INDEMNITY BEYOND THE APPLICABLE STANDARD TERMS
AND CONDITIONS OF SALE, LEASE OR LICENSE WHICH ARE SET FORTH ON SCHEDULE 3.20.

 


3.20.3           EXCEPT AS DISCLOSED ON SCHEDULE 3.20, THERE IS NO ACTION TO
WHICH A SELLER IS A PARTY PENDING, OR TO THE SELLERS’ KNOWLEDGE, THREATENED
RELATING TO ALLEGED DEFECTS IN THE PRODUCTS OR SERVICES PROVIDED BY A SELLER, OR
THE FAILURE OF ANY SUCH PRODUCTS OR SERVICES TO MEET CERTAIN SPECIFICATIONS,
OTHER THAN PRODUCT WARRANTY CLAIMS WHICH CONSTITUTE EXCLUDED LIABILITIES. 
SCHEDULE 3.20 SETS FORTH ALL CONCLUDED ACTIONS (INCLUDING THE DISPOSITION
THEREOF) AGAINST A SELLER SINCE JANUARY 1, 2005 RELATING TO, OR OTHERWISE
INVOLVING, ALLEGED DEFECTS IN THE PRODUCTS OR SERVICES PROVIDED BY A SELLER, OR
THE ALLEGED FAILURE OF ANY SUCH SERVICES OR PRODUCTS TO MEET CERTAIN
SPECIFICATIONS, OTHER THAN PRODUCT WARRANTY CLAIMS RESULTING IN PAYMENT
OBLIGATIONS OF ANY SELLERS (OR MULTIPLE SELLERS TAKEN TOGETHER) NOT IN EXCESS OF
$50,000, ALL OF WHICH CONSTITUTE EXCLUDED LIABILITIES.  NO SELLER HAS ANY
LIABILITY ARISING OUT OF ANY INJURY TO ANY PERSON OR PROPERTY AS A RESULT OF ANY
SERVICES PROVIDED BY A SELLER, OR THE OWNERSHIP, POSSESSION, OR USE OF THE
PRODUCTS.

 

3.21.        No Brokers.  No Seller has any Liability of any kind to, or is
subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions other than those which will be borne by the Sellers.

 

3.22.        Insurance.  The Sellers have made available to the Buyer true,
accurate and complete copies of all policies which are Transferred Insurance, in
each case, as amended or otherwise modified and in effect.  Except as disclosed
on Schedule 3.22, no insurer with respect to the Transferred Insurance (a) has
questioned, denied or disputed (or otherwise reserved its rights with respect
to) the coverage of any pending claim or (b) has threatened to cancel any
Transferred Insurance.  Except as disclosed on Schedule 3.22, to the Sellers’
Knowledge, no insurer with respect to any Transferred Insurance plans to raise
the premiums for, or materially alter the coverage thereunder.  Except as
disclosed on Schedule 3.22, the Transferred Insurance is transferable to the
Buyer without the need for any consent, notice or filing.  Schedule 3.22
describes any self-insurance arrangements affecting the Purchased Business.

 


4.          REPRESENTATIONS AND WARRANTIES OF THE BUYER.

 

The Buyer represents and warrants to the Sellers that:

 

4.1.          Organization.  The Buyer is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

4.2.          Power and Authorization.  The execution, delivery and performance
by the Buyer of this Agreement and each Ancillary Agreement to which it is (or
will be) a party and the consummation of the Contemplated Transactions are
within the power and authority of the Buyer and have been duly authorized by all
necessary action on the part of the Buyer.  This Agreement and each Ancillary
Agreement to which the Buyer is (or will be) a party (a) has

 

17

--------------------------------------------------------------------------------


 

been (or, in the case of Ancillary Agreements to be entered into at or prior to
the Closing, will be) duly executed and delivered by the Buyer and (b) is (or in
the case of Ancillary Agreements to be entered into at or prior to the Closing,
will be) a legal, valid and binding obligation of the Buyer, Enforceable against
the Buyer in accordance with its terms.

 

4.3.          Authorization of Governmental Authorities.  Except as disclosed on
Schedule 4.3, no action by (including any authorization, consent or approval),
or in respect of, or filing with, any Governmental Authority is required for, or
in connection with, the valid and lawful (a) authorization, execution, delivery
and performance by the Buyer of this Agreement and each Ancillary Agreement to
which it is (or will be) a party or (b) the consummation of the Contemplated
Transactions by the Buyer.

 

4.4.          Noncontravention.  Except as disclosed on Schedule 4.4, neither
the execution, delivery and performance by the Buyer of this Agreement or any
Ancillary Agreement to which it is (or will be) a party nor the consummation of
the Contemplated Transactions will:

 

(A)        ASSUMING THE TAKING OF ANY ACTION BY (INCLUDING ANY AUTHORIZATION,
CONSENT OR APPROVAL) OR IN RESPECT OF, OR ANY FILING WITH, ANY GOVERNMENTAL
AUTHORITY, IN EACH CASE, AS DISCLOSED ON SCHEDULE 4.3, VIOLATE ANY PROVISION OF
ANY LEGAL REQUIREMENT APPLICABLE TO THE BUYER;

 

(B)        RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER, ANY CONTRACTUAL
OBLIGATION OF THE BUYER;

 

(C)        REQUIRE ANY ACTION BY (INCLUDING ANY AUTHORIZATION, CONSENT OR
APPROVAL) OR IN RESPECT OF (INCLUDING NOTICE TO), ANY PERSON UNDER ANY
CONTRACTUAL OBLIGATION; OR

 

(D)        RESULT IN A BREACH OR VIOLATION OF, OR DEFAULT UNDER, THE BUYER’S
ORGANIZATIONAL DOCUMENTS.

 

4.5.          No Brokers.  The Buyer has no Liability of any kind to any broker,
finder or agent with respect to the Contemplated Transactions for which the
Sellers could be Liable.

 

4.6.          No Other Information.  The Buyer acknowledges that none of the
Sellers make or will make any representations or warranties as to any matter
whatsoever except as expressly set forth in this Agreement or the Ancillary
Agreements, including with respect to any projections, estimates or budgets
discussed with, delivered to or made available to the Sellers or to any of their
respective Affiliates or representatives of future revenues, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of Sellers or the Business or of the future
business and operations of the Business.  The Buyer also acknowledges that none
of the stockholders, directors, officers, advisors or other representatives of
the Sellers make or will make any representations or warranties or other
agreements as to any matter whatsoever except to the extent expressly set forth
in this Agreement or the Ancillary Agreements.  Notwithstanding the foregoing,
nothing in this Section 4.6 shall limits any rights or remedies that may be
available to the Buyer or any other Buyer Indemnified Party as a result of the
fraud or intentional misrepresentation of any Seller or any Affiliate of a
Seller.

 

18

--------------------------------------------------------------------------------


 


5.          COVENANTS.

 

5.1.          Consents.  If the consent of any Governmental Authority or other
Person set forth on Schedule 3.3 and Schedule 3.4 is not obtained prior to the
Closing Date and the Closing occurs notwithstanding the failure to obtain such
consent, the Sellers will use their commercially reasonable efforts to assist
the Buyer in obtaining such consent promptly thereafter.  During such period in
which any Acquired Asset is not capable of being assigned to the Buyer due to
the failure to obtain any required consent or for any other reason, the Sellers
will use commercially reasonable efforts to make such arrangements as many be
necessary to enable the Buyer to receive all of the economics, rights and
liabilities under such Acquired Asset accruing on and after the Closing Date. 
Notwithstanding the foregoing, the Buyer acknowledges that Sellers’ obligations
in the immediately preceding two sentences are limited to such commercially
reasonable efforts and does not include an obligation to indemnify the Buyer in
any way.

 

5.2.          Transaction Expenses.  Each Party will bear its costs and expenses
(including legal, accounting, consulting, advisory and brokerage) incurred in
connection with the Contemplated Transactions (such costs and expenses, the
“Transaction Expenses”) and the Buyer will not have any Liability in respect of
the Transaction Expenses of any Seller or Individual Owner, nor will any Seller
have any Liability in respect of the Transaction Expenses of the Buyer, except
that the Buyer on the one hand and the Sellers on the other hand have each paid
50% of the filing fees payable in connection with filings required of either of
them under the HSR Act.

 

5.3.          Confidentiality.

 


5.3.1             CONFIDENTIALITY OF THE SELLERS.  EACH SELLER ACKNOWLEDGES THAT
THE SUCCESS OF THE BUSINESS AFTER THE CLOSING DEPENDS UPON THE CONTINUED
PRESERVATION OF THE CONFIDENTIALITY OF CERTAIN INFORMATION POSSESSED BY SUCH
SELLER, THAT THE PRESERVATION OF THE CONFIDENTIALITY OF SUCH INFORMATION BY SUCH
SELLER IS AN ESSENTIAL PREMISE OF THE BARGAIN BETWEEN THE SELLERS ON THE ONE
HAND, AND THE BUYER ON THE OTHER HAND, AND THAT THE BUYER WOULD BE UNWILLING TO
ENTER INTO THIS AGREEMENT IN THE ABSENCE OF THIS SECTION 5.3.1.  ACCORDINGLY,
EACH SELLER HEREBY AGREES WITH THE BUYER THAT SUCH SELLER AND ITS
REPRESENTATIVES WILL NOT, AND THAT SUCH SELLER WILL CAUSE ITS AFFILIATES NOT TO,
AT ANY TIME ON OR AFTER THE CLOSING DATE, DIRECTLY OR INDIRECTLY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BUYER, DISCLOSE OR USE, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION INVOLVING OR RELATING TO THE BUSINESS, THE ACQUIRED
ASSETS OR THE ASSUMED LIABILITIES; PROVIDED, HOWEVER, THAT THE INFORMATION
SUBJECT TO THE FOREGOING PROVISIONS OF THIS SENTENCE WILL NOT INCLUDE ANY
INFORMATION GENERALLY AVAILABLE TO, OR KNOWN BY, THE PUBLIC (OTHER THAN AS A
RESULT OF DISCLOSURE IN VIOLATION HEREOF); AND PROVIDED, FURTHER, THAT THE
PROVISIONS OF THIS SECTION 5.3.1 WILL NOT PROHIBIT ANY RETENTION OF COPIES OF
RECORDS OR DISCLOSURE (I) REQUIRED BY ANY APPLICABLE LEGAL REQUIREMENT SO LONG
AS REASONABLE PRIOR NOTICE IS GIVEN OF SUCH DISCLOSURE AND A REASONABLE
OPPORTUNITY IS AFFORDED TO CONTEST THE SAME OR (II) MADE IN CONNECTION WITH THE
ENFORCEMENT OF ANY RIGHT OR REMEDY RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.  THE SELLERS AGREE THAT THEY WILL BE RESPONSIBLE FOR
ANY BREACH OR VIOLATION OF THE PROVISIONS OF THIS SECTION 5.3.1 BY ANY OF THEIR
REPRESENTATIVES.

 

19

--------------------------------------------------------------------------------


 


5.3.2             CERTAIN CONFIDENTIALITY AGREEMENTS.  THE SELLERS WILL, AND
WILL USE REASONABLE EFFORTS TO CAUSE LAZARD MIDDLE MARKETS TO, ASSIGN TO THE
BUYER ANY RIGHTS WHICH SUCH PERSON MAY HAVE UNDER ANY CONFIDENTIALITY AGREEMENT
(OR SIMILAR CONTRACTUAL OBLIGATION) ENTERED INTO IN CONNECTION WITH THE SALE
PROCESS CONDUCTED BY THEM, BUT ONLY TO THE EXTENT THAT SUCH AGREEMENTS ARE
ASSIGNABLE.

 

5.4.          Publicity.  No public announcement or disclosure will be made by
any party with respect to the subject matter of this Agreement or the
Contemplated Transactions without the prior written consent of the Buyer and the
Sellers’ Representative; provided, however, that the provisions of this
Section 5.4 will not prohibit (a) any private disclosure by any prospective
provider of the Financing to any such Person’s Representatives, potential
investors or participants, so long as each such recipient is under an obligation
to keep such disclosed information confidential, (b) any disclosure required by
any applicable Legal Requirements (in which case the disclosing Party will
provide the other parties with the opportunity to review in advance the
disclosure) or (c) any disclosure made in connection with the enforcement of any
right or remedy relating to this Agreement or the Contemplated Transactions.

 

5.5.          Employment.

 

(A)        WITH RESPECT TO EACH BUSINESS EMPLOYEE WHO IS EMPLOYED BY ANY OF THE
SELLERS IMMEDIATELY PRIOR TO THE CLOSING AND WHOSE NAME IS SET FORTH ON SCHEDULE
5.5 (SUCH BUSINESS EMPLOYEES, THE “OFFER EMPLOYEES”), THE BUYER SHALL EXTEND
OFFERS OF EMPLOYMENT.  ALL OFFERS OF EMPLOYMENT SHALL, SUBJECT TO
SECTION 5.5(B), IN EACH CASE PROVIDE FOR CONTINUING EMPLOYMENT IN THE SAME
POSITION AND AT THE SAME WAGES OR SALARY PURSUANT TO WHICH EACH OFFER EMPLOYEE
WAS EMPLOYED BY THE SELLERS IMMEDIATELY PRIOR TO THE CLOSING.  THE SELLERS SHALL
TAKE REASONABLE ACTION TO ATTEMPT TO CAUSE THE OFFER EMPLOYEES TO ACCEPT SUCH
OFFERS OF EMPLOYMENT.  ALL OFFER EMPLOYEES WHO ACCEPT THE BUYER’S OFFER OF
EMPLOYMENT ARE REFERRED TO AS THE “TRANSFERRING EMPLOYEES.”

 

(B)        NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE BUYER SHALL
RETAIN ALL RIGHTS TO ALTER, AMEND OR TERMINATE ANY TERM OR CONDITION OF
EMPLOYMENT, COMPENSATION OR BENEFITS WITH REGARD TO THE TRANSFERRING EMPLOYEES,
IN EACH CASE FROM AND AFTER THE CLOSING.

 

5.6.          Benefit Plans.  All Transferring Employees who are participating
in the Transferred Plans as of the Closing shall continue to participate in the
Transferred Plans in which they are participating as of the Closing.  After the
Closing Date, the Buyer shall have the right to amend or terminate any
Transferred Plans in accordance with the respective terms thereof.  For purposes
of determining a Transferred Employee’s eligibility to participate in any
employee benefits plan maintained by the Buyer on or after the Closing (other
than equity or equity-based plans), and for the purpose of vesting in and
accrual of benefits in any such employee benefit plan maintained by the Buyer on
or after the Closing, years of service with the Seller shall be taken into
account.

 

20

--------------------------------------------------------------------------------


 

5.7.          Transfer of Certain Funds Received Post-Closing.  With respect to
any and all amounts received or collected by any of the Sellers from and after
the Closing (a) attributable to, or in respect of, any Acquired Asset and
(b) which become the property of the Buyer as a result of the consummation of
the Contemplated Transactions, the Sellers shall provide notice of such receipt
or collection to the Buyer and pay promptly (and in any event within five
Business Days of their receipt or collection) to the Buyer any and all such
amounts so received or collected by wire transfer of immediately available funds
to an account specified by the Buyer or by other means acceptable to the Buyer.

 

5.8.          Prohibition on the Use of Name.  From and after the Closing Date,
the Sellers shall not use, and shall cause all of their Affiliates following the
Closing to cease using, directly or indirectly, the names “Atlantic” or
“Atlantic Paper & Foil” in any trademark, trade name, domain name, address,
corporate name, symbol or identifier or any derivatives thereof or any marks
confusingly similar thereto.

 

5.9.          Insurance.  The Sellers shall, prior to the Closing Date, use
their reasonable best efforts to cause the Buyer to be listed as a named
insured, effective from the Closing, on all insurance policies with respect to
the Business which are not Transferred Insurance.  In the event that the Buyer
is not listed as a named insured party on any such policy, and the Buyer would,
had it been a named insured, have been entitled to make a claim after the
Closing under such policy, the Sellers shall, at the Buyer’s request, make such
claim and turn over the insurance proceeds received in respect of such claim to
the Buyer.  With respect to any Transferred Insurance as to which the Buyer
becomes the primary beneficiary, the Buyer shall be responsible for all premiums
due on a given policy for any period commencing on or after the date on which
the Buyer becomes the primary beneficiary of such policy.

 

5.10.        Further Assurances.  From and after the Closing Date, upon the
request of either the Sellers’ Representative or the Buyer, each of the parties
hereto will do, execute, acknowledge and deliver all such further acts,
assurances, deeds, assignments, transfers, conveyances and other instruments and
papers as may be reasonably required or appropriate to carry out the
Contemplated Transactions.  No Seller or its Representatives will take any
action that is designed or intended to have the effect of discouraging any
lessor, licensor, supplier, distributor or customer of the Purchased Business or
other Person with whom the Purchased Business has a relationship from
maintaining the same relationship with the Purchased Business after the Closing
as it maintained prior to the Closing.  Each Seller will refer all customer
inquiries relating to the Purchased Business to the Buyer from and after the
Closing.

 


6.          CONDITIONS TO THE BUYER’S OBLIGATIONS AT THE CLOSING.

 

The obligations of the Buyer to consummate the Closing are subject to the
fulfillment of each of the following conditions:

 

6.1.          Representations and Warranties.  The representations and
warranties of the Sellers contained in this Agreement and in any document,
instrument or certificate delivered hereunder (a) that are not qualified by
materiality or Material Adverse Effect will be true and correct in all material
respects at and as of the Closing with the same force and effect as if

 

21

--------------------------------------------------------------------------------


 

made as of the Closing and (b) that are qualified by materiality or Material
Adverse Effect will be true and correct in all respects at and as of the Closing
with the same force and effect as if made as of the Closing, in each case, other
than representations and warranties that expressly speak only as of a specific
date or time, which will be true and correct as of such specified date or time.

 

6.2.          Performance.  Each Seller will have performed and complied in all
material respects, with all agreements, obligations and covenants contained in
this Agreement that are required to be performed or complied with by them at or
prior to the Closing.

 

6.3.          Compliance Certificate.  The Sellers will have delivered to the
Buyer a certificate as to the matters set forth in Sections 6.1, 6.2 and 6.4
having been satisfied.

 

6.4.          No Material Adverse Change.  Since the Most Recent Balance Sheet
Date, there will have occurred no events nor will there exist circumstances
which singly or in the aggregate have resulted in a Material Adverse Effect.

 

6.5.          Qualifications.  No provision of any applicable Legal Requirement
and no Government Order will prohibit the consummation of any of the
Contemplated Transactions.

 

6.6.          Absence of Litigation.  No Action will be pending or threatened in
writing which may result in a Governmental Order (nor will there be any
Governmental Order in effect) (a) which would prevent consummation of any of the
Contemplated Transactions, (b) which would result in any of the Contemplated
Transactions being rescinded following consummation, (c) which would limit or
otherwise adversely affect the right of the Buyer to own the Business or to
operate all or any material portion of either the Business or the Acquired
Assets or of the business or assets of the Buyer or any of its Affiliates or
(d) would compel the Buyer or any of its Affiliates to dispose of all or any
material portion of either the Business or the Acquired Assets or the business
or assets of the Buyer or any of its Affiliates.

 

6.7.          Consents, etc.  All actions by (including any authorization,
consent or approval) or in respect of (including notice to), or filings with,
any Governmental Authority or other Person that are required to consummate the
Contemplated Transactions, as disclosed in Schedule 3.3, Schedule 3.4, Schedule
4.3, and Schedule 4.4, will have been obtained or made, in a manner reasonably
satisfactory in form and substance to the Buyer, and no such authorization,
consent or approval will have been revoked.

 

6.8.          Legal Opinion.  The Buyer will have received from Steven Cohn, PC,
counsel to the Sellers and the Individual Owners, its opinion with respect to
the Contemplated Transactions, which opinion will be in the form attached hereto
as Exhibit 6.8.  Such opinion will, at the request of the Buyer, be confirmed to
any provider of the Financing.

 

6.9.          FIRPTA Certificate.  Each Seller will have delivered to the Buyer
a certification (in such form as may be reasonably requested by counsel to the
Buyer) conforming to the requirements of Treasury Regulations 1.1445-2(b)(2) and
stating that “Seller” is not a “foreign person” as defined in Section 1445 of
the Code.

 

22

--------------------------------------------------------------------------------


 

6.10.        Proceedings and Documents.  All corporate and other proceedings in
connection with the Contemplated Transactions and all documents incident thereto
will be reasonably satisfactory in form and substance to the Buyer and its
counsel, and they will have received all such counterpart original and certified
or other copies of such documents as they may reasonably request.

 

6.11.        Ancillary Agreements.  Each of the Ancillary Agreements will have
been duly executed and delivered to the Buyer by each of the other parties
thereto, and each such agreement shall be in full force and effect in accordance
with its terms.

 

6.12.        Guaranty Agreements.  The Guaranty Agreements shall be in full
force and effect.

 

6.13.        Support Agreements.  The Support Agreements shall be in full force
and effect.

 

6.14.        Financing.  The Buyer will have obtained, on terms and conditions
reasonably satisfactory to it, the Financing and the proceeds thereof.

 

6.15.        Allocation Statement.  The Allocation Statement shall have been
agreed upon by the Buyer and the Sellers’ Representative.

 

6.16.        Release of Liens.  All liens against any Acquired Asset securing
Debt of any Seller (other than any Transferred Lease constituting Debt to the
extent it is properly and actually assigned to Buyer at the Closing) shall have
been released by the applicable holder of such Debt, and the Sellers shall have
delivered to Buyer a payoff letter evidencing the same in a form reasonably
acceptable to the Buyer.

 


7.          CONDITIONS TO THE SELLERS’ OBLIGATIONS AT THE CLOSING.

 

The obligations of the Sellers to consummate the Closing are subject to the
fulfillment of each of the following conditions:

 

7.1.          Representations and Warranties.  The representations and
warranties of the Buyer contained in this Agreement and in any document,
instrument or certificate delivered hereunder (a) that are not qualified by
materiality or Material Adverse Effect will be true and correct in all material
respects at and as of the Closing with the same force and effect as if made as
of the Closing and (b) that are qualified by materiality or Material Adverse
Effect will be true and correct in all respects at and as of the Closing with
the same force and effect as if made as of the Closing, in each case, other than
representations and warranties that expressly speak only as of a specific date
or time, which will be true and correct as of such specified date or time.

 

7.2.          Performance.  The Buyer will have performed and complied with, in
all material respects, all agreements, obligations and covenants contained in
this Agreement that are required to be performed or complied with by the Buyer
at or prior to the Closing.

 

7.3.          Compliance Certificate.  The Buyer will have delivered to the
Sellers’ Representative a certificate as to the matters set forth in Sections
7.1 and 7.2.

 

23

--------------------------------------------------------------------------------


 

7.4.          Qualifications.  No provision of any applicable Legal Requirement
and no Government Order will prohibit the consummation of any of the
Contemplated Transactions.

 

7.5.          Absence of Litigation.  No Action will be pending or threatened in
writing which may result in Governmental Order, nor will there be any
Governmental Order in effect, (a) which would prevent consummation of any of the
Contemplated Transactions or (b) which would result in any of the Contemplated
Transactions being rescinded following consummation (and no such Governmental
Order will be in effect).

 

7.6.          Proceedings and Documents.  All corporate and other proceedings in
connection with the Contemplated Transactions and all documents incident thereto
will be reasonably satisfactory in form and substance to the Sellers’
Representative and to its counsel, and the Sellers will have received all such
counterpart original and certified or other copies of such documents as it may
reasonably request.

 

7.7.          Ancillary Agreements.  Each of the Ancillary Agreements to which
the Sellers or their stockholders are party will have been duly executed and
delivered to the Sellers’ Representative by each of the other parties thereto.

 

7.8.          Allocation Statement.  The Allocation Statement shall have been
agreed upon by the Buyer and the Sellers’ Representative.

 


8.          INDEMNIFICATION.

 

8.1.          Indemnification by the Sellers.

 


8.1.1             INDEMNIFICATION.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SECTION 8, THE SELLERS WILL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS
THE BUYER AND EACH OF ITS AFFILIATES, AND THE REPRESENTATIVES AND AFFILIATES OF
EACH OF THE FOREGOING PERSONS (EACH, A “BUYER INDEMNIFIED PERSON”), FROM,
AGAINST AND IN RESPECT OF ANY AND ALL ACTIONS, LIABILITIES, GOVERNMENTAL ORDERS,
ENCUMBRANCES, LOSSES, DAMAGES, BONDS, DUES, ASSESSMENTS, FINES, PENALTIES,
TAXES, FEES, COSTS (INCLUDING COSTS OF INVESTIGATION, DEFENSE AND ENFORCEMENT OF
THIS AGREEMENT), EXPENSES OR AMOUNTS PAID IN SETTLEMENT (IN EACH CASE, INCLUDING
REASONABLE ATTORNEYS’ AND EXPERTS FEES AND EXPENSES), WHETHER OR NOT INVOLVING A
THIRD PARTY CLAIM (COLLECTIVELY, “LOSSES”), INCURRED OR SUFFERED BY THE BUYER
INDEMNIFIED PERSONS OR ANY OF THEM AS A RESULT OF, ARISING OUT OF OR RELATING
TO:

 

(A)        ANY FRAUD OF ANY OF THE SELLERS OR ANY OF THEIR STOCKHOLDERS OR OTHER
AFFILIATES OR ANY BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY
MADE BY THE SELLERS IN THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR IN THE
COMPLIANCE CERTIFICATE DELIVERED PURSUANT TO SECTION 6.3 (IN EACH CASE, AS SUCH
REPRESENTATION OR WARRANTY WOULD READ IF ALL QUALIFICATIONS AS TO MATERIALITY,
INCLUDING EACH REFERENCE TO THE DEFINED TERM “MATERIAL ADVERSE EFFECT,” WERE
DELETED THEREFROM);

 

(B)        ANY BREACH OR VIOLATION OF ANY COVENANT OR AGREEMENT OF THE SELLERS
TO THE EXTENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE SELLERS PURSUANT
TO THIS AGREEMENT;

 

24

--------------------------------------------------------------------------------


 

(C)        ANY EXCLUDED LIABILITY; AND

 

(D)        ANY LIABILITY OF THE BUYER OR ANY OF ITS AFFILIATES, WHETHER ARISING
BEFORE, ON OR AFTER THE CLOSING DATE, TO THE EXTENT RESULTING FROM OR ARISING
OUT OF THE PAST, PRESENT OR FUTURE OWNERSHIP OR USE OF ANY RETAINED ASSETS.

 


8.1.2             MONETARY LIMITATIONS.  THE SELLERS WILL HAVE NO OBLIGATION TO
INDEMNIFY THE BUYER INDEMNIFIED PERSONS PURSUANT TO SECTION 8.1.1(A) IN RESPECT
OF LOSSES ARISING FROM THE BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR
WARRANTY DESCRIBED THEREIN UNLESS THE AGGREGATE AMOUNT OF ALL SUCH LOSSES
INCURRED OR SUFFERED BY THE BUYER INDEMNIFIED PERSONS EXCEEDS $700,000, AT WHICH
POINT THE SELLERS WILL INDEMNIFY THE BUYER INDEMNIFIED PERSONS ONLY FOR SUCH
LOSSES IN EXCESS OF $700,000 AND THE SELLERS’ AGGREGATE LIABILITY IN RESPECT OF
CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTION 8.1.1(A) IN RESPECT OF LOSSES
ARISING FROM THE BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY
DESCRIBED THEREIN WILL NOT EXCEED $4,000,000, PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS WILL NOT APPLY TO (A) CLAIMS FOR INDEMNIFICATION PURSUANT
TO SECTION 8.1.1(A) IN RESPECT OF BREACHES OF, OR INACCURACIES IN,
REPRESENTATIONS AND WARRANTIES SET FORTH IN 3.2.1 (POWER AND AUTHORIZATION),
3.4(E) (BREACH OF ORGANIZATIONAL DOCUMENTS), 3.7.2 (SUFFICIENCY OF ASSETS), AND
3.21 (NO BROKERS), OR (B) CLAIMS ESTABLISHING FRAUD OR INTENTIONAL
MISREPRESENTATION.  CLAIMS FOR INDEMNIFICATION PURSUANT TO ANY OTHER PROVISION
OF SECTION 8.1.1 ARE NOT SUBJECT TO THE MONETARY LIMITATIONS SET FORTH IN THIS
SECTION 8.1.2.  FOR THE AVOIDANCE OF DOUBT, NOTWITHSTANDING THE LIMITS SET FORTH
IN THIS SECTION 8.1.2, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE
SHALL INITIALLY BE $6,300,000, SUBJECT TO REDUCTION AS CONTEMPLATED HEREIN AND
THEREIN.

 

8.2.          Indemnity by the Buyer.

 


8.2.1             INDEMNIFICATION.  SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
SECTION 8, THE BUYER WILL INDEMNIFY AND HOLD HARMLESS EACH SELLER AND EACH
SELLER’S RESPECTIVE AFFILIATES, AND THE REPRESENTATIVES AND AFFILIATES OF EACH
OF THE FOREGOING PERSONS (EACH, A “SELLER INDEMNIFIED PERSON”), FROM, AGAINST
AND IN RESPECT OF ANY AND ALL LOSSES INCURRED OR SUFFERED BY THE SELLER
INDEMNIFIED PERSONS OR ANY OF THEM AS A RESULT OF, ARISING OUT OF OR RELATING
TO:

 

(A)        ANY FRAUD OF THE BUYER OR ANY OF ITS STOCKHOLDERS OR OTHER AFFILIATES
OR ANY BREACH OF, OR INACCURACY IN, ANY REPRESENTATION OR WARRANTY MADE BY THE
BUYER IN THIS AGREEMENT ANY ANCILLARY AGREEMENT OR IN THE COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO SECTION 7.3 (IN EACH CASE, AS SUCH REPRESENTATION OR
WARRANTY WOULD READ IF ALL QUALIFICATIONS AS TO MATERIALITY, INCLUDING EACH
REFERENCE TO THE DEFINED TERM “MATERIAL ADVERSE EFFECT,” WERE DELETED
THEREFROM);

 

(B)        ANY BREACH OR VIOLATION OF ANY COVENANT OR AGREEMENT OF THE BUYER TO
THE EXTENT REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE BUYER PURSUANT TO
THIS AGREEMENT; OR

 

(C)        ANY ASSUMED LIABILITY.

 

25

--------------------------------------------------------------------------------


 


8.2.2                                                MONETARY LIMITATIONS. THE
BUYER WILL HAVE NO OBLIGATION TO INDEMNIFY THE SELLER INDEMNIFIED PERSONS
PURSUANT TO SECTION 8.2.1(A) IN RESPECT OF LOSSES ARISING FROM THE BREACH OF, OR
INACCURACY IN, ANY REPRESENTATION OR WARRANTY DESCRIBED THEREIN UNLESS AND UNTIL
THE AGGREGATE AMOUNT OF ALL SUCH LOSSES INCURRED OR SUFFERED BY THE SELLER
INDEMNIFIED PERSONS EXCEEDS $700,000 (AT WHICH POINT THE BUYER WILL INDEMNIFY
THE SELLERS INDEMNIFIED PERSONS ONLY FOR LOSSES IN EXCESS OF $700,000) AND THE
BUYER’S AGGREGATE LIABILITY IN RESPECT OF CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTION 8.2.1(A) WILL NOT EXCEED $4,000,000, PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATIONS WILL NOT APPLY TO (A) CLAIMS FOR INDEMNIFICATION PURSUANT
TO SECTION 8.2.1(A) IN RESPECT OF BREACHES OF, OR INACCURACIES IN,
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 4.2 (POWER AND
AUTHORIZATION), 4.4(D) (BREACH OF ORGANIZATIONAL DOCUMENTS) OR 4.5 (NO BROKERS)
OR (B) CLAIMS ESTABLISHING FRAUD OR INTENTIONAL MISREPRESENTATION. CLAIMS FOR
INDEMNIFICATION PURSUANT TO ANY OTHER PROVISION OF SECTION 8.2.1 ARE NOT SUBJECT
TO THE LIMITATIONS SET FORTH IN THIS SECTION 8.2.2. FOR THE AVOIDANCE OF DOUBT,
NOTWITHSTANDING THE LIMITS SET FORTH IN THIS SECTION 8.2.2, THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE SHALL INITIALLY BE $6,300,000, SUBJECT
TO REDUCTION AS CONTEMPLATED HEREIN AND THEREIN.


 

8.3.                              Time for Claims. No claim may be made or suit
instituted seeking indemnification pursuant to Section 8.1.1(a) or 8.2.1(a) for
any breach of, or inaccuracy in, any representation or warranty unless a written
notice describing such breach or inaccuracy in reasonable detail in light of the
circumstances then known to the Indemnified Party, is provided to the
Indemnifying Party:

 

(A)                                  AT ANY TIME, IN THE CASE OF ANY BREACH OF,
OR INACCURACY IN, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN 3.2.1 (POWER
AND AUTHORIZATION), 3.4(E) (BREACH OF ORGANIZATIONAL DOCUMENTS), 3.7.2
(SUFFICIENCY OF ASSETS), 3.21 (NO BROKERS), 4.2 (POWER AND AUTHORIZATION),
4.4(D) (BREACH OF ORGANIZATIONAL DOCUMENTS) OR 4.5 (NO BROKERS), SUBJECT TO THE
APPLICABLE STATUTE OF LIMITATIONS;

 

(B)                                 AT ANY TIME, IN THE CASE OF ANY CLAIM OR
SUIT BASED UPON FRAUD OR INTENTIONAL MISREPRESENTATION, SUBJECT TO THE
APPLICABLE STATUTE OF LIMITATIONS; AND

 

(C)                                  AT ANY TIME PRIOR TO THE FIFTEEN (15) MONTH
ANNIVERSARY OF THE CLOSING DATE, IN THE CASE OF ANY BREACH OF, OR INACCURACY IN,
ANY OTHER REPRESENTATION AND WARRANTY IN THIS AGREEMENT.

 

Claims for indemnification pursuant to any other provision of Sections 8.1.1 and
8.2.1 are not subject to the limitations set forth in this Section 8.3.

 

8.4.                              Third Party Claims.

 


8.4.1                                                NOTICE OF CLAIM. IF ANY
THIRD PARTY WILL NOTIFY AN INDEMNIFIED PARTY WITH RESPECT TO ANY MATTER (A
“THIRD PARTY CLAIM”) WHICH MAY GIVE RISE TO AN INDEMNIFIED CLAIM AGAINST AN
INDEMNIFYING PARTY UNDER THIS SECTION 8, THEN THE INDEMNIFIED PARTY WILL
PROMPTLY GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY; PROVIDED, HOWEVER, THAT
NO DELAY ON THE PART OF THE INDEMNIFIED PARTY IN NOTIFYING THE INDEMNIFYING
PARTY WILL RELIEVE THE


 


26

--------------------------------------------------------------------------------


 


INDEMNIFYING PARTY FROM ANY OBLIGATION UNDER THIS SECTION 8, EXCEPT TO THE
EXTENT SUCH DELAY ACTUALLY AND MATERIALLY PREJUDICES THE INDEMNIFYING PARTY.


 


8.4.2                                                ASSUMPTION OF DEFENSE, ETC.
THE INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF ANY
THIRD PARTY CLAIM THAT IS THE SUBJECT OF A NOTICE GIVEN BY THE INDEMNIFIED PARTY
PURSUANT TO SECTION 8.4.1. IN ADDITION, THE INDEMNIFYING PARTY WILL HAVE THE
RIGHT TO DEFEND THE INDEMNIFIED PARTY AGAINST THE THIRD PARTY CLAIM WITH COUNSEL
OF ITS CHOICE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY SO LONG AS
(A) THE INDEMNIFYING PARTY GIVES WRITTEN NOTICE TO THE INDEMNIFIED PARTY WITHIN
15 CALENDAR DAYS AFTER THE INDEMNIFIED PARTY HAS GIVEN NOTICE OF THE THIRD PARTY
CLAIM THAT THE INDEMNIFYING PARTY WILL INDEMNIFY THE INDEMNIFIED PARTY FROM AND
AGAINST THE ENTIRETY OF ANY AND ALL LOSSES THE INDEMNIFIED PARTY MAY SUFFER
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE
THIRD PARTY CLAIM, (B) THE INDEMNIFYING PARTY PROVIDES THE INDEMNIFIED PARTY
WITH EVIDENCE REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY THAT THE
INDEMNIFYING PARTY WILL HAVE ADEQUATE FINANCIAL RESOURCES TO DEFEND AGAINST THE
THIRD PARTY CLAIM AND FULFILL ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, (C) THE
THIRD PARTY CLAIM INVOLVES ONLY MONEY DAMAGES AND DOES NOT SEEK AN INJUNCTION OR
OTHER EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY, (D) THE INDEMNIFIED PARTY
HAS NOT BEEN ADVISED BY COUNSEL THAT AN ACTUAL OR POTENTIAL CONFLICT EXISTS
BETWEEN THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY IN CONNECTION WITH THE
DEFENSE OF THE THIRD PARTY CLAIM, (E) THE THIRD PARTY CLAIM DOES NOT RELATE TO
OR OTHERWISE ARISE IN CONNECTION WITH TAXES OR ANY CRIMINAL OR REGULATORY
ENFORCEMENT ACTION, (F) THE INDEMNIFYING PARTY CONDUCTS THE DEFENSE OF THE THIRD
PARTY CLAIM ACTIVELY AND DILIGENTLY. THE INDEMNIFIED PARTY MAY RETAIN SEPARATE
CO-COUNSEL AT ITS SOLE COST AND EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE
THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY WILL PAY THE
FEES AND EXPENSES OF SEPARATE CO-COUNSEL RETAINED BY THE INDEMNIFIED PARTY THAT
ARE INCURRED PRIOR TO INDEMNIFYING PARTY’S ASSUMPTION OF CONTROL OF THE DEFENSE
OF THE THIRD PARTY CLAIM.


 


8.4.3                                                LIMITATIONS ON INDEMNIFYING
PARTY. THE INDEMNIFYING PARTY WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY COMPROMISE OR SETTLEMENT WITH RESPECT TO THE THIRD PARTY CLAIM
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY UNLESS SUCH JUDGMENT,
COMPROMISE OR SETTLEMENT (A) PROVIDES FOR THE PAYMENT BY THE INDEMNIFYING PARTY
OF MONEY AS SOLE RELIEF FOR THE CLAIMANT, (B) RESULTS IN THE FULL AND GENERAL
RELEASE OF THE BUYER INDEMNIFIED PERSONS OR SELLER INDEMNIFIED PERSONS, AS
APPLICABLE, FROM ALL LIABILITIES ARISING OR RELATING TO, OR IN CONNECTION WITH,
THE THIRD PARTY CLAIM AND (C) INVOLVES NO FINDING OR ADMISSION OF ANY VIOLATION
OF LEGAL REQUIREMENTS OR THE RIGHTS OF ANY PERSON AND NO EFFECT ON ANY OTHER
CLAIMS THAT MAY BE MADE AGAINST THE INDEMNIFIED PARTY.


 


8.4.4                                                INDEMNIFIED PARTY’S
CONTROL. IF THE INDEMNIFYING PARTY DOES NOT DELIVER THE NOTICE CONTEMPLATED BY
CLAUSE (A), OR THE EVIDENCE CONTEMPLATED BY CLAUSE (B), OF SECTION 8.4.2 WITHIN
15 CALENDAR DAYS AFTER THE INDEMNIFIED PARTY HAS GIVEN NOTICE OF THE THIRD PARTY
CLAIM, OR OTHERWISE AT ANY TIME FAILS TO CONDUCT THE DEFENSE OF THE THIRD PARTY
CLAIM ACTIVELY AND DILIGENTLY, THE INDEMNIFIED PARTY MAY DEFEND, AND MAY CONSENT
TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY COMPROMISE OR SETTLEMENT WITH
RESPECT TO, THE THIRD PARTY CLAIM IN ANY MANNER IT MAY DEEM APPROPRIATE (AND THE
INDEMNIFIED PARTY

 

27

--------------------------------------------------------------------------------


 


NEED NOT CONSULT WITH, OR OBTAIN ANY CONSENT FROM, THE INDEMNIFYING PARTY IN
CONNECTION THEREWITH). IF SUCH NOTICE AND EVIDENCE IS GIVEN ON A TIMELY BASIS
AND THE INDEMNIFYING PARTY CONDUCTS THE DEFENSE OF THE THIRD PARTY CLAIM
ACTIVELY AND DILIGENTLY BUT ANY OF THE OTHER CONDITIONS IN SECTION 8.4.2 IS OR
BECOMES UNSATISFIED, THE INDEMNIFIED PARTY MAY DEFEND, AND MAY CONSENT TO THE
ENTRY OF ANY JUDGMENT OR ENTER INTO ANY COMPROMISE OR SETTLEMENT WITH RESPECT
TO, THE THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY WILL
NOT BE BOUND BY THE ENTRY OF ANY SUCH JUDGMENT CONSENTED TO, OR ANY SUCH
COMPROMISE OR SETTLEMENT EFFECTED, WITHOUT ITS PRIOR WRITTEN CONSENT (WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED). IN THE EVENT THAT THE
INDEMNIFIED PARTY CONDUCTS THE DEFENSE OF THE THIRD PARTY CLAIM PURSUANT TO THIS
SECTION 8.4.4, THE INDEMNIFYING PARTY WILL (A) ADVANCE THE INDEMNIFIED PARTY
PROMPTLY AND PERIODICALLY FOR THE COSTS OF DEFENDING AGAINST THE THIRD PARTY
CLAIM (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND (B) REMAIN
RESPONSIBLE FOR ANY AND ALL OTHER LOSSES THAT THE INDEMNIFIED PARTY MAY INCUR OR
SUFFER RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF OR CAUSED
BY THE THIRD PARTY CLAIM TO THE FULLEST EXTENT PROVIDED IN THIS SECTION 8.


 


8.4.5                                                CONSENT TO JURISDICTION
REGARDING THIRD PARTY CLAIM. THE BUYER AND EACH OF THE SELLERS, EACH IN ITS
CAPACITY AS AN INDEMNIFYING PARTY, HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY COURT IN WHICH ANY THIRD PARTY CLAIM MAY BROUGHT AGAINST ANY
INDEMNIFIED PARTY FOR PURPOSES OF ANY CLAIM WHICH SUCH INDEMNIFIED PARTY MAY
HAVE AGAINST SUCH INDEMNIFYING PARTY PURSUANT TO THIS AGREEMENT IN CONNECTION
WITH SUCH THIRD PARTY CLAIM, AND IN FURTHERANCE THEREOF, THE PROVISIONS OF
SECTION 10.12 ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.


 


8.4.6                                                REMEDIES CUMULATIVE. THE
PARTIES ARE IN AGREEMENT THAT WHERE ONE AND THE SAME SET OF FACTS QUALIFIES
UNDER MORE THAN ONE PROVISION ENTITLING ANY BUYER INDEMNIFIED PERSON TO A CLAIM
OR REMEDY UNDER THIS AGREEMENT, THERE SHALL BE ONLY ONE CLAIM OR REMEDY AND
(B) THAT TO THE EXTENT THE BUYER RECOVERS FROM THE SELLERS THE AMOUNT OF ANY
LOSS PURSUANT TO AN INDEMNIFICATION CLAIM WITH RESPECT TO A PARTICULAR MATTER,
NO BUYER INDEMNIFIED PARTY SHALL HAVE A CLAIM AGAINST THE SELLERS FOR
INDEMNIFICATION HEREUNDER ON THE GROUNDS THAT THE VALUE OF SUCH BUYER
INDEMNIFIED PARTY’S EQUITY INTEREST IN THE BUYER WAS DIMINISHED BY VIRTUE OF
SUCH MATTER. IN PARTICULAR, THE FOREGOING SHALL APPLY IF ONE AND THE SAME SET OF
FACTS WOULD ENTITLE ANY BUYER INDEMNIFIED PERSON TO RIGHTS UNDER THIS SECTION 8
AND A PURCHASE PRICE ADJUSTMENT PURSUANT TO SECTION 2.5. FOR AVOIDANCE OF DOUBT,
IT IS AGREED THAT THE BUYER’S SOLE REMEDY FOR CLAIMS RELATING TO THE ACQUIRED
ASSETS OR ASSUMED LIABILITIES OF THE CATEGORIES INCLUDED WITHIN WORKING CAPITAL
SHALL BE AS PROVIDED IN SECTION 2.5 TO THE EXTENT TAKEN INTO ACCOUNT IN THE
CALCULATION OF FINAL WORKING CAPITAL.


 


8.4.7                                                INDEMNITY ESCROW AGREEMENT;
EFFECT OF SET-OFF. THE PARTIES AGREE THAT ANY PAYMENTS PAID TO ANY BUYER
INDEMNIFIED PERSON PURSUANT TO THE INDEMNITY ESCROW ACCOUNT OR BY WAY OF SET OFF
AGAINST THE SUBORDINATED NOTES (FOR SO LONG AS ANY OF THE SUBORDINATED NOTES
REMAIN OUTSTANDING) SHALL SATISFY THE RELATED INDEMNITY CLAIMS FOR LOSSES UNDER
THIS ARTICLE 8 IF AND TO THE EXTENT THAT THE AMOUNT OF SUCH PAYMENTS EQUALS THE
AMOUNT OF SUCH LOSSES AND, IF RELATING TO A CLAIM UNDER SECTION 8.1.1(A), SHALL
BE DEEMED TO BE APPLIED AGAINST THE CAP ON SUCH LOSSES PURSUANT TO
SECTION 8.1.2. TO THE


 


28

--------------------------------------------------------------------------------



 


EXTENT A BUYER INDEMNIFIED PERSON SATISFIES A CLAIM FOR INDEMNIFICATION BY WAY
OF SET OFF AGAINST THE SUBORDINATED NOTES, THE BUYER SHALL BE (X) ENTITLED TO
REPAYMENT OF ANY AND ALL INTEREST THAT HAS BEEN PAID ON AN AMOUNT OF PRINCIPAL
OF THE SUBORDINATED NOTES EQUAL IN THE AGGREGATE TO THE AMOUNT OF SUCH CLAIM
FROM THE DATE OF ISSUANCE OF THE NOTE UNTIL THE DATE OF SATISFACTION OF SUCH
CLAIM AND (Y) RELIEVED OF THE OBLIGATION TO PAY ANY AND ALL INTEREST THAT HAS
ACCRUED BUT NOT YET BEEN PAID ON AN AMOUNT OF PRINCIPAL OF THE SUBORDINATED
NOTES EQUAL IN THE AGGREGATE TO THE AMOUNT OF SUCH CLAIM FROM THE DATE OF
ISSUANCE OF THE NOTE UNTIL THE DATE OF SATISFACTION OF SUCH CLAIM, AND MAY, IN
ITS SOLE DISCRETION, EITHER INCREASE THE AMOUNT OF SUCH SET-OFF TO ALSO INCLUDE
THE AMOUNT OF SUCH INTEREST OR (IN THE CASE OF INTEREST THAT HAS ACCRUED AND
BEEN PAID) REQUIRE THE SELLERS TO PAY BACK TO THE BUYER ALL SUCH INTEREST IN
CASH, IN EITHER CASE WITHOUT REGARD TO THE CAP ON LOSSES SET FORTH IN
SECTION 8.1.2. THE BUYER MAY ELECT, IN ITS SOLE DISCRETION, TO EXERCISE ITS
SET-OFF RIGHT UNDER THIS SECTION 8.4.7 AGAINST THE PRINCIPAL OR INTEREST OF THE
SUBORDINATED NOTES OR ANY COMBINATION THEREOF (PROVIDED THAT IT MAKES THE SAME
ELECTION AS TO ALL SUBORDINATED NOTES AND THAT ANY SUCH OFFSET SHALL BE MADE
AGAINST ALL SUBORDINATED NOTES PRO RATA BASED ON THEIR RESPECTIVE OUTSTANDING
PRINCIPAL AMOUNTS AT THE TIME OF SUCH OFFSET).

 

9.               TAX MATTERS


 

9.1.                              Tax Indemnification. Each Seller will jointly
and severally indemnify, exonerate and hold free and harmless each Buyer
Indemnified Person from and against any Losses attributable to all Taxes (or the
non-payment thereof) of any Seller or its stockholders or other Affiliates for
any Taxable period.

 

9.2.                              Tax Sharing Agreements. All Tax sharing
agreements or similar agreements and all powers of attorney that relate in any
way to the Acquired Assets will be terminated prior to the Closing and, after
the Closing, no such agreement or power of attorney will have any effect on the
Acquired Assets.

 

9.3.                              Certain Taxes and Fees. All transfer,
documentary, use stamp, registration and other such Taxes, and any conveyance
fees or recording charges incurred in connection with the Contemplated
Transactions, will be paid by the Sellers when due. The Sellers will, at their
own expense, file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees and charges and, if required by applicable law, the
Buyer will (and will cause its Affiliates to) join in the execution of any such
Tax Returns and other documentation.

 

9.4.                              Rev. Proc. 2004-53. The Buyer shall determine
whether to implement either the standard or the alternate procedure set forth in
Revenue Procedure 2004-53, and the Sellers shall cooperate in such
implementation.

 

9.5.                              Cooperation on Tax Matters. The Buyer and the
Sellers will cooperate fully, as and to the extent reasonably requested by the
other party, in connection with any Tax matters relating to the Acquired Assets
(including by the provision of reasonably relevant records or information). The
party requesting such cooperation will pay the reasonable out-of-pocket expenses
of the other party.

 

29

--------------------------------------------------------------------------------


 

9.6.                              Georgia Tax Credits. The parties agree that
the Georgia Jobs Tax Credit under O.C.G.A. §48-7-40 for which the Sellers have
previously received approval from the State of George (the “Georgia Credit”) are
included in the Acquired Assets and the Buyer may attempt to utilize them if it
so elects. To the extent requested by the Buyer, the parties agree to use
commercially reasonable efforts to permit the Buyer to use the Georgia Credit.
For the avoidance of doubt, the parties agree that the Sellers are making no
representation or warranty as to whether the Georgia Credit is transferable or
whether the Buyer will in fact be able to use it.

 


10.         MISCELLANEOUS


 

10.1.                        Notices. All notices, requests, demands, claims and
other communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided:

 

(A)                                  BY HAND (IN WHICH CASE, IT WILL BE
EFFECTIVE UPON DELIVERY); OR

 

(B)                                 BY OVERNIGHT DELIVERY BY A NATIONALLY
RECOGNIZED COURIER SERVICE (IN WHICH CASE, IT WILL BE EFFECTIVE ON THE BUSINESS
DAY AFTER BEING DEPOSITED WITH SUCH COURIER SERVICE);

 

in each case, to the address listed below:

 

If to a Seller, to the Sellers’ Representative.

 

If to the Sellers’ Representative, to him at:

 

Shaun Gabbay

PO Box 222144

Great Neck, NY 11022

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Telephone number:  (212) 735-2524
Attention:  Randall H. Doud

 

and

 

Steve Cohn, PC
One Old Country Road
Carle Place, NY 11514
Telephone:  (516) 294-6410

 

30

--------------------------------------------------------------------------------


 

If to the Buyer, to it at:

 

Cellu Tissue Holdings, Inc.
1855 Lockeway Drive
Suite 501
Alpharetta, GA 30004
Telephone number:  (678) 393-2651
Attention:  Russell Taylor

 

with a copy to:

 

Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Telephone number:  (212) 841-0697
Attention:  Christopher C. Henry

 

and

 

Weston Presidio
Pier 1, Bay 2
San Francisco, CA 94111
Telephone number:  (415) 398-0770
Attention:  R. Sean Honey, Therese Mrozek and Jim Morrone

 

Each of the parties to this Agreement may specify different address by giving
notice in accordance with this Section 10.1 to each of the other parties hereto.

 

10.2.                        Succession and Assignment; No Third-Party
Beneficiary. Subject to the immediately following sentence, this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, each of which such successors and
permitted assigns will be deemed to be a party hereto for all purposes hereof.
No party may assign, delegate or otherwise transfer either this Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of the other parties; provided, however, that the Buyer may (a) assign
any or all of its rights and interests hereunder to one or more of its wholly
owned Subsidiaries or to any provider of the Financing as collateral security
and (b) designate one or more of its wholly owned Subsidiaries to perform its
obligations hereunder, in each case, so long as the Buyer is not relieved of any
Liability hereunder. Except as expressly provided herein, this Agreement is for
the sole benefit of the parties and their permitted successors and assignees and
nothing herein expressed or implied will give or be construed to give any
Person, other than the parties and such successors and assignees, any legal or
equitable rights hereunder.

 

10.3.                        Amendments and Waivers. No amendment or waiver of
any provision of this Agreement will be valid and binding unless it is in
writing and signed, in the case of an amendment, by Buyer and the Sellers’
Representative, or in the case of a waiver, by the party against whom the waiver
is to be effective. No waiver by any party of any breach or violation or,
default under or inaccuracy in any representation, warranty or covenant
hereunder, whether intentional or not, will be deemed to extend to any prior or
subsequent

 

31

--------------------------------------------------------------------------------


 

breach, violation, default of, or inaccuracy in, any such representation,
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. No delay or omission on the part of
any party in exercising any right, power or remedy under this Agreement will
operate as a waiver thereof.

 

10.4.                        Provisions Concerning Sellers’ Representative.

 


10.4.1                                          APPOINTMENT. EACH SELLER HEREBY
APPOINTS SHAUN GABBAY AS THE AGENT, PROXY AND ATTORNEY-IN-FACT FOR SUCH SELLER
FOR ALL PURPOSES UNDER THIS AGREEMENT (INCLUDING FULL POWER AND AUTHORITY TO ACT
ON SUCH SELLER’S BEHALF). WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
SELLERS’ REPRESENTATIVE WILL BE AUTHORIZED TO:


 

(A)                                  IN CONNECTION WITH THE CLOSING, EXECUTE AND
RECEIVE ALL DOCUMENTS, INSTRUMENTS, CERTIFICATES, STATEMENTS AND AGREEMENTS ON
BEHALF OF AND IN THE NAME OF THE SELLERS NECESSARY TO EFFECTUATE THE CLOSING AND
CONSUMMATE THE CONTEMPLATED TRANSACTIONS;

 

(B)                                 TAKE ALL ACTIONS ON BEHALF OF THE SELLERS
WITH RESPECT TO THE MATTERS SET FORTH IN SECTION 2.5;

 

(C)                                  TAKE ALL ACTIONS ON BEHALF OF THE SELLERS
IN CONNECTION WITH ANY CLAIMS MADE UNDER SECTION 8 TO DEFEND OR SETTLE SUCH
CLAIMS, AND TO MAKE PAYMENTS IN RESPECT OF SUCH CLAIMS;

 

(D)                                 TAKE ALL ACTIONS ON BEHALF OF THE SELLERS IN
CONNECTION WITH THE ESCROW ACCOUNTS ESTABLISHED PURSUANT TO THE ESCROW AGREEMENT
(INCLUDING GIVING ANY INSTRUCTIONS TO THE ESCROW AGENT, ON BEHALF OF THE
SELLERS, TO PAY FROM SUCH ESCROW ACCOUNT ANY AMOUNTS OWED BY THE SELLERS
PURSUANT TO THIS AGREEMENT);

 

(E)                                  EXECUTE AND DELIVER, SHOULD IT ELECT TO DO
SO IN ITS SOLE DISCRETION, ON BEHALF OF THE SELLERS, ANY AMENDMENT TO THIS
AGREEMENT SO LONG AS SUCH AMENDMENT WILL APPLY EQUALLY TO ALL SELLERS; AND

 

(F)                                    TAKE ALL OTHER ACTIONS TO BE TAKEN BY OR
ON BEHALF OF THE SELLERS AND EXERCISE ANY AND ALL RIGHTS WHICH THE SELLERS ARE
PERMITTED OR REQUIRED TO DO OR EXERCISE UNDER THIS AGREEMENT.

 


10.4.2                                          LIABILITY. THE SELLERS’
REPRESENTATIVE WILL NOT BE LIABLE TO ANY SELLER FOR ANY ACTION TAKEN BY IT IN
GOOD FAITH PURSUANT TO THIS AGREEMENT, AND THE SELLERS WILL JOINTLY AND
SEVERALLY INDEMNIFY THE SELLERS’ REPRESENTATIVE FROM ANY LOSSES ARISING OUT OF
ITS SERVING AS THE SELLERS’ REPRESENTATIVE HEREUNDER. THE SELLERS’
REPRESENTATIVE IS SERVING IN THAT CAPACITY SOLELY FOR PURPOSES OF ADMINISTRATIVE
CONVENIENCE, AND IS NOT PERSONALLY LIABLE IN SUCH CAPACITY FOR ANY OF THE
OBLIGATIONS OF THE SELLERS HEREUNDER, AND THE BUYER AGREES THAT IT WILL NOT LOOK
TO THE PERSONAL ASSETS OF THE SELLERS’ REPRESENTATIVE, ACTING IN SUCH CAPACITY,
FOR THE SATISFACTION OF ANY OBLIGATIONS TO BE PERFORMED BY THE SELLERS
HEREUNDER.


 


32

--------------------------------------------------------------------------------



 


10.4.3                                          RELIANCE. THE BUYER AND THE
ESCROW AGENT MAY RELY ON ANY ACTION TAKEN BY OR ON BEHALF OF THE SELLERS’
REPRESENTATIVE AS AN ACTION BEING TAKEN AND AUTHORIZED BY THE SELLERS.

 

10.5.                        Entire Agreement. This Agreement, together with the
other Ancillary Agreements and any documents, instruments and certificates
explicitly referred to herein, constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto.

 

10.6.                        Schedules; Listed Documents, etc. Neither the
listing nor description of any item, matter or document in any Schedule hereto
nor the furnishing or availability for review of any document will be construed
to modify, qualify or disclose an exception to any representation or warranty of
any party made herein or in connection herewith, except to the extent that such
representation or warranty specifically refers to such Schedule and such
modification, qualification or exception is clearly described in such Schedule.

 

10.7.                        Counterparts. This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute but one and the same instrument. This Agreement
will become effective when duly executed by each party hereto.

 

10.8.                        Severability. Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
will not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. In the event that
any provision hereof would, under applicable law, be invalid or unenforceable in
any respect, each party hereto intends that such provision will be construed by
modifying or limiting it so as to be valid and Enforceable to the maximum extent
compatible with, and possible under, applicable law.

 

10.9.                        Headings. The headings contained in this Agreement
are for convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

10.10.                  Construction. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The parties intend that each representation,
warranty and covenant contained herein will have independent significance. If
any party has breached or violated, or if there is an inaccuracy in, any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached or violated, or in respect of which there is not an
inaccuracy, will not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty or covenant.

 

33

--------------------------------------------------------------------------------


 

10.11.                  Governing Law. This Agreement, the rights of the parties
and all Actions arising in whole or in part under or in connection herewith,
will be governed by and construed in accordance with the domestic substantive
laws of the State of New York, without giving effect to any choice or conflict
of law provision or rule that would cause the application of the laws of any
other jurisdiction.

 

10.12.                  Jurisdiction; Venue; Service of Process.


 


10.12.1                                    JURISDICTION. SUBJECT TO THE
PROVISIONS OF SECTIONS 2.5.4 AND 8.4.5, EACH PARTY TO THIS AGREEMENT, BY ITS
EXECUTION HEREOF, (A) HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT
LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK FOR THE PURPOSE OF ANY
ACTION BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION
WITH THIS AGREEMENT, (B) HEREBY WAIVES TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR
OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH ACTION BROUGHT IN ONE OF THE
ABOVE-NAMED COURTS SHOULD BE DISMISSED ON GROUNDS OF FORUM NON CONVENIENS,
SHOULD BE TRANSFERRED OR REMOVED TO ANY COURT OTHER THAN ONE OF THE ABOVE-NAMED
COURTS, OR SHOULD BE STAYED BY REASON OF THE PENDENCY OF SOME OTHER PROCEEDING
IN ANY OTHER COURT OTHER THAN ONE OF THE ABOVE-NAMED COURTS, OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT
AND (C) HEREBY AGREES NOT TO COMMENCE ANY SUCH ACTION OTHER THAN BEFORE ONE OF
THE ABOVE-NAMED COURTS. NOTWITHSTANDING THE PREVIOUS SENTENCE A PARTY MAY
COMMENCE ANY ACTION IN A COURT OTHER THAN THE ABOVE-NAMED COURTS SOLELY FOR THE
PURPOSE OF ENFORCING AN ORDER OR JUDGMENT ISSUED BY ONE OF THE ABOVE-NAMED
COURTS.


 


10.12.2                                    VENUE. EACH PARTY AGREES THAT FOR ANY
ACTION BETWEEN THE PARTIES ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION
WITH THIS AGREEMENT, SUCH PARTY BRING ACTIONS ONLY IN THE BOROUGH OF MANHATTAN.
EACH PARTY FURTHER WAIVES ANY CLAIM AND WILL NOT ASSERT THAT VENUE SHOULD
PROPERLY LIE IN ANY OTHER LOCATION WITHIN THE SELECTED JURISDICTION.


 


10.12.3                                    SERVICE OF PROCESS. EACH PARTY HEREBY
(A) CONSENTS TO SERVICE OF PROCESS IN ANY ACTION BETWEEN THE PARTIES ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY MANNER
PERMITTED BY NEW YORK LAW, (B) AGREES THAT SERVICE OF PROCESS MADE IN ACCORDANCE
WITH CLAUSE (A) OR MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, AT ITS ADDRESS SPECIFIED PURSUANT TO SECTION 10.1 (WITH COPY TO ITS
COUNSEL SPECIFIED IN SECTION 10.1 AT THE ADDRESS FOR SUCH COUNSEL SPECIFIED IN
SUCH SECTION), WILL CONSTITUTE GOOD AND VALID SERVICE OF PROCESS IN ANY SUCH
ACTION AND (C) WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE,
OR OTHERWISE) IN ANY SUCH ACTION ANY CLAIM THAT SERVICE OF PROCESS MADE IN
ACCORDANCE WITH CLAUSE (A) OR (B) DOES NOT CONSTITUTE GOOD AND VALID SERVICE OF
PROCESS.


 

10.13.                  Specific Performance. Each of the parties acknowledges
and agrees that the other parties would be damaged irreparably in the event any
of the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached or violated. Accordingly, each of the
parties agrees that, without posting bond or other

 

34

--------------------------------------------------------------------------------


 

undertaking, the other parties will be entitled to an injunction or injunctions
to prevent breaches or violations of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter in addition to any other remedy to
which it may be entitled, at law or in equity. Each party further agrees that,
in the event of any action for specific performance in respect of such breach or
violation, it will not assert that the defense that a remedy at law would be
adequate.

 

10.14.                  Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT
THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

10.15.                  Certain Rules of Construction. Except as otherwise
explicitly specified to the contrary, (a) references to a Section, Article,
Exhibit or Schedule means a Section or Article of, or Schedule or Exhibit to
this Agreement, unless another agreement is specified, (b) the word “including”
will be construed as “including without limitation,” (c) references to a
particular statute or regulation include all rules and regulations thereunder
and any predecessor or successor statute, rules or regulation, in each case as
amended or otherwise modified from time to time, (d) words in the singular or
plural form include the plural and singular form, respectively and
(e) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as an
agreement under seal as of the date first above written.

 

 

THE BUYER:

CELLU TISSUE HOLDINGS, INC.

 

 

 

By:

  /s/ Russell C. Taylor

 

 

Name: Russell C. Taylor

 

 

Title:President and Chief Executive Officer

 

 

[Signature Pages Continue]

 

 

Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

THE SELLERS:

ATLANTIC PAPER & FOIL CORP. OF N.Y.

 

 

 

By:

    /s/ Shaun Gabbay

 

 

Name:  Shaun Gabbay

 

 

Title:    Secretary

 

 

 

ATLANTIC LAKESIDE PROPERTIES, LLC

 

 

 

By:

    /s/ Shaun Gabbay

 

 

Name:  Shaun Gabbay

 

 

Title:    Member

 

 

 

ATLANTIC PAPER & FOIL, LLC

 

 

 

By: Atlantic Paper & Foil Corp. of N.Y., its sole

 

member

 

 

 

By:

    /s/ Shaun Gabbay

 

 

Name:  Shaun Gabby

 

 

Title:    Secretary

 

 

 

ATLANTIC PAPER & FOIL OF GEORGIA, LLC

 

 

 

By: Atlantic Paper & Foil Corp. of N.Y., its sole

 

member

 

 

 

By:

    /s/ Shaun Gabbay

 

 

Name:  Shaun Gabbay

 

 

Title:    Secretary

 

 

 

CONSUMER LICENSING CORPORATION

 

 

 

By:

    /s/ Shaun Gabbay

 

 

Name:  Shaun Gabbay

 

 

Title:    President

 

 

 

 

THE SELLERS’ REPRESENTATIVE:

    /s/ Shaun Gabbay

 

Shaun Gabbay

 

 

 

Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

Appendix A

 

As used herein, the following terms will have the following meanings:

 

“1933 Act” means the Securities Act of 1933.

 

“Accounting Principles” is defined in Section 2.5.1.

 

“Action” means any claim, action, cause of action or suit (whether in contract
or tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

 

“Acquired Assets” means all the business, properties, assets, goodwill and
rights of the Sellers of whatever kind and nature, real or personal, tangible or
intangible, owned, leased, licensed, used or held for use or license by or on
behalf of the Sellers, including:

 

(A)        ALL ASSETS REFLECTED ON THE MOST RECENT BALANCE SHEET WHICH ARE
IDENTIFIED AS AN “ACQUIRED ASSET” IN THE ATTACHED SCHEDULE I-A-1;

 

(B)        ALL RIGHTS OF THE SELLERS UNDER THE CONTRACTUAL OBLIGATIONS LISTED ON
SCHEDULE I-A-2 (THE “TRANSFERRED CONTRACTS”);

 

(C)        ALL RIGHTS OF THE SELLERS UNDER THE LEASEHOLDS LISTED ON SCHEDULE
I-A-3 (THE “TRANSFERRED LEASES”);

 

(D)        ALL TANGIBLE PERSONAL PROPERTY OWNED AT THE CLOSING DATE BY THE
SELLERS, WHEREVER LOCATED, THAT IS USED OR LICENSED, INTENDED TO BE USED,
LICENSED OR SOLD, OR HELD FOR USE, LICENSE OR SALE BY OR ON BEHALF OF THE
SELLERS, INCLUDING ALL TANGIBLE PERSONAL PROPERTY LISTED ON SCHEDULE I-A-4
HEREOF, WHETHER SUCH TANGIBLE PERSONAL PROPERTY IS THEN HELD BY ANY SELLER, IS
IN TRANSIT OR IS IN THE POSSESSION OF A SUBCONTRACTOR, LICENSEE, CONSIGNEE,
AGENT OR OTHER PERSON AND SPECIFICALLY INCLUDING ALL MACHINERY, EQUIPMENT
(INCLUDING THE PERINI SINCRO 4.5/5.0), FURNITURE AND OTHER OFFICE EQUIPMENT
LOCATED IN THE PLANTS IN HAUPPAUGE, NEW YORK AND THOMASTON, GEORGIA;

 

(E)        ALL INVENTORY OWNED BY THE SELLERS AT THE CLOSING DATE, WHEREVER
LOCATED, INCLUDING FINISHED GOODS, SUPPLY INVENTORY, GOODS IN TRANSIT, WORK IN
PROCESS, CONSIGNMENT INVENTORY, RAW MATERIALS AND OTHER INVENTORY;

 

(F)         TO THE EXTENT TRANSFERABLE, ALL INTELLECTUAL PROPERTY OF ANY SELLER
USED OR HELD FOR USE IN THE PURCHASED BUSINESS AT THE CLOSING DATE;

 

(G)        ALL ACCOUNTS RECEIVABLE OF THE SELLERS AND ALL OTHER RIGHTS OF THE
SELLERS TO RECEIVE PAYMENT AND ALL RIGHTS IN RESPECT OF PREPAID ITEMS HOWEVER
EVIDENCED, WHETHER BY NOTES, INSTRUMENTS, CHATTEL PAPER OR OTHERWISE, IN EACH
CASE OWNED BY THE SELLERS AT THE CLOSING DATE;

 

1

--------------------------------------------------------------------------------


 

(H)        TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE SELLERS UNDER ALL
PERMITS USED IN CONNECTION WITH THE OPERATION OF THE PURCHASED BUSINESS AND ANY
AND ALL PENDING APPLICATIONS RELATING TO ANY OF THE FOREGOING, IN EACH CASE TO
THE EXTENT EXISTING AT THE CLOSING DATE (THE “TRANSFERRED PERMITS”);

 

(I)         TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE SELLER WITH RESPECT TO
THE INSURANCE POLICIES AND CONTRACTUAL OBLIGATIONS INCLUDED IN OR RELATED TO THE
COMPANY PLANS SOLELY TO THE EXTENT SUCH COMPANY PLANS ARE LISTED IN SCHEDULE
I-A-5, INCLUDING ALL RIGHTS WITH RESPECT TO THE FUNDED ASSETS OF SUCH COMPANY
PLANS AND CONTRIBUTIONS PAYABLE TO SUCH PLANS (THE “TRANSFERRED PLANS”);

 

(J)         TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE SELLERS IN, UNDER AND
WITH RESPECT TO THE INSURANCE POLICIES, CONTRACTS AND COVERAGES OBTAINED BY THE
APPLICABLE SELLER OR LISTING IT AS AN INSURED PARTY, A BENEFICIARY OR LOSS
PAYEE, SOLELY TO THE EXTENT LISTED IN SCHEDULE I-A-6 AND IN EACH CASE TO THE
EXTENT TRANSFERABLE (THE “TRANSFERRED INSURANCE”);

 

(K)        TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE SELLERS UNDER ALL
CONFIDENTIALITY AGREEMENTS PURSUANT TO WHICH ANY THIRD PARTY HAS AGREED NOT TO
DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION RELATED TO THE PURCHASED
BUSINESS;

 

(L)         TO THE EXTENT TRANSFERABLE, ALL RIGHTS OF THE SELLERS TO AND IN
RESPECT OF ANY TELEPHONE NUMBERS, WEB-SITES, E- MAIL ADDRESSES AND INTERNET
DOMAIN NAMES REGISTERED IN THE NAME OF ANY SELLER OR ANY OTHER NAMES UNDER WHICH
ANY SELLER CONDUCTS OR HAS CONDUCTED THE PURCHASED BUSINESS (INCLUDING THE NAMES
“ATLANTIC” AND “ATLANTIC PAPER & FOIL” AND ANY VARIATIONS OR DERIVATIVES
THEREOF);

 

(M)       TO THE EXTENT TRANSFERABLE, ALL CLAIMS, PREPAYMENTS, REFUNDS, CAUSES
OF ACTION, CHOSES IN ACTION, RIGHTS OF RECOVERY, RIGHTS OF SET OFF, DEFENSES,
AFFIRMATIVE DEFENSES, RIGHTS OF DEFENSE, AND RIGHTS OF RECOUPMENT OF THE SELLERS
RELATED TO ANY OTHER ACQUIRED ASSET;

 

(N)        ANY SECURITY DEPOSIT HELD AT THE CLOSING DATE RELATED TO ANY OTHER
ACQUIRED ASSET;

 

(O)        ALL BUSINESS AND FINANCIAL RECORDS, CORRESPONDENCE, LISTS (INCLUDING
ALL CUSTOMER, DISTRIBUTOR, SUPPLIER AND MAILING LISTS), DRAWINGS, NOTEBOOKS,
SPECIFICATIONS AND CREATIVE MATERIALS, WHETHER WRITTEN OR ELECTRONICALLY STORED
OR HOWEVER OTHERWISE RECORDED, MAINTAINED OR STORED RELATED TO ANY OTHER
ACQUIRED ASSET AS OF THE CLOSING; PROVIDED THAT COPIES OF THE FOREGOING MAY BE
RETAINED BY THE SELLERS AND NOT CONSTITUTE ACQUIRED ASSETS TO THE EXTENT THAT
SUCH COPIES WILL BE NEEDED BY THE SELLERS FOR TAX OR FINANCIAL REPORTING
PURPOSES AND FOR NO OTHER PURPOSES;

 

(P)        ALL RIGHTS OF ANY OF THE SELLERS TO THE GEORGIA TAX CREDIT;

 

(Q)        ALL GOODWILL ASSOCIATED WITH ANY TRADEMARK, SERVICE MARK, TRADE NAME
OR TRADE DRESS, AND ANY REGISTRATION OR APPLICATIONS THEREFOR; AND

 

2

--------------------------------------------------------------------------------


 

(R)         ALL OTHER ASSETS OF THE SELLERS OF EVERY KIND AND DESCRIPTION,
TANGIBLE AND INTANGIBLE WHICH ARE NOT RETAINED ASSETS.

 

Notwithstanding anything to the contrary in this definition or Section 2.1.1,
none of the foregoing property or assets described in this Section 2.1.1 shall
include any Retained Assets.

 

“Affiliate” means, with respect to any specified Person at any time means,
(a) each Person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified Person at such time,
(b) each Person who is at such time an officer or director of, or direct or
indirect beneficial holder of at least 20% of any class of the Equity Interests
of, such specified Person, (c) each Person that is managed by a common group of
executive officers and/or directors as such specified Person, (d) the Members of
the Immediate Family (i) of each officer, director or holder described in clause
(b) and (ii) if such specified Person is an individual, of such specified Person
and (e) each Person of which such specified Person or an Affiliate (as defined
in clauses (a) through (d)) thereof will, directly or indirectly, beneficially
own at least 20% of any class of Equity Interests at such time.

 

“Agreement” is defined in the Preamble.

 

“Ancillary Agreements” means the Escrow Agreement, the Hauppauge Leases, the
Thomaston Lease, the Guaranty Agreements, the Support Agreements, and the
Noncompetition Agreements.

 

“Assumed Liabilities” means only the Liabilities of the Sellers described in the
sub-sections below (and, for the avoidance of doubt, shall not include any other
Liability of any Seller):

 

(A)        ALL LIABILITIES REFLECTED ON THE MOST RECENT BALANCE SHEET WHICH ARE
IDENTIFIED AS AN “ASSUMED LIABILITY” ON SCHEDULE I-C;

 

(B)        ALL LIABILITIES OF THE SELLERS UNDER OR WITH RESPECT TO THE
TRANSFERRED CONTRACTS, THE TRANSFERRED LEASES AND THE TRANSFERRED INSURANCE, IF
AND ONLY IF DULY TRANSFERRED OR ASSIGNED TO THE BUYER AS OF THE CLOSING, OTHER
THAN ANY LIABILITY ARISING FROM ANY BREACH OF OR DEFAULT UNDER ANY TRANSFERRED
CONTRACT, TRANSFERRED LEASE OR TRANSFERRED INSURANCE, AS APPLICABLE, OCCURRING
PRIOR TO THE CLOSING DATE;

 

(C)        (I) ACCOUNTS PAYABLE REFLECTED ON THE MOST RECENT BALANCE SHEET WHICH
ARE IDENTIFIED AS AN “ASSUMED LIABILITY” AND (II) ACCOUNTS PAYABLE OF THE TYPE
INCLUDED IN CLAUSE (I) WHICH ARE INCURRED AFTER THE MOST RECENT BALANCE SHEET
DATE IN THE ORDINARY COURSE OF BUSINESS, IN EACH CASE OTHER THAN ACCOUNTS
PAYABLE IN RESPECT OF LIABILITIES OF THE SELLERS WHICH ARE EXCLUDED LIABILITIES;

 

(D)        ALL LIABILITIES OF THE SELLERS UNDER OR WITH RESPECT TO THE
TRANSFERRED PERMITS, IF AND ONLY IF DULY TRANSFERRED OR ASSIGNED TO THE BUYER AS
OF THE CLOSING, OTHER THAN ANY LIABILITY ARISING FROM ANY BREACH OR DEFAULT WITH
RESPECT THERETO OCCURRING PRIOR TO THE CLOSING DATE; AND

 

(E)        LIABILITIES OF THE SELLERS UNDER OR WITH RESPECT TO THE TRANSFERRED
PLANS, IF AND ONLY IF DULY TRANSFERRED OR ASSIGNED TO THE BUYER AS OF THE
CLOSING, OTHER THAN ANY

 

3

--------------------------------------------------------------------------------


 

LIABILITY ARISING FROM ANY BREACH OR DEFAULT WITH RESPECT THERETO OCCURRING
PRIOR TO THE CLOSING DATE.

 

“Audited Financials” is defined in Section 3.5.

 

“Business”  is defined in the Recitals.

 

“Business Day” means any weekday other than a weekday on which banks in New
York, New York are authorized or required to be closed.

 

“Business Employee” means each person who is a current part-time or full-time
employee of any Seller and who performs services primarily for the benefit of
the Business.

 

“Buyer” is defined in the Preamble.

 

“Buyer Indemnified Person” is defined in Section 8.1.

 

“Buyer’s Third Party Appraisal” is defined in Section 2.6.

 

“Cash Purchase Price” is defined in Section 2.2.

 

“Closing” is defined in Section 2.3.

 

“Closing Balance Sheet” is defined in Section 2.5.2.

 

“Closing Working Capital Statement” is defined in Section 2.5.2.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Company Plan” means all Employee Plans as to which a Seller sponsors,
maintains, contributes or is obligated to contribute, or under which a Seller
has or may have any Liability, or which benefits any current or former employee,
director, consultant or independent contractor of a Seller or the beneficiaries
or dependents of any such Person.

 

“Company Technology” means any and all Technology used or useful in connection
with the Purchased Business and any and all Intellectual Property in any and all
such Technology.

 

“Compensation” means, with respect to any Person, all salaries, compensation,
remuneration, bonuses or benefits of any kind or character whatever (including
issuances or grants of Equity Interests), made directly or indirectly by a
Seller to such Person or Affiliates of such Person.

 

“Contemplated Transactions” means, collectively, the transactions contemplated
by this Agreement, including (a) the sale and purchase of the Acquired Assets
and the assignment and assumption of the Assumed Liabilities and (b) the
execution, delivery and performance of the Ancillary Agreements.

 

4

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license, commitment, promise, undertaking,
arrangement or understanding, whether written or oral and whether express or
implied, or other document or instrument (including any document or instrument
evidencing or otherwise relating to any Debt,) to which or by which such Person
is a party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.

 

“Covered Assets” is defined in Section 2.6.

 

“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar Contractual
Obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under capital leases (in accordance with GAAP), (e) in respect of
letters of credit and bankers’ acceptances, (f) for Contractual Obligations
relating to interest rate protection, swap agreements and collar agreements and
(g) in the nature of Guarantees of the obligations described in clauses
(a) through (f) above of any other Person.

 

“Designated Appraisal” is defined in Section 2.6.

 

“Dispute Notice” is defined in Section 2.5.3.

 

“Employee Plan” means any plan, program, agreement, policy or arrangement,
whether or not reduced to writing, and whether covering a single individual or a
group of individuals, that is (a) a welfare plan within the meaning of
Section 3(1) of ERISA, (b) a pension benefit plan within the meaning of
Section 3(2) of ERISA, (c) a stock bonus, stock purchase, stock option,
restricted stock, stock appreciation right or similar equity-based plan or
(d) any other deferred-compensation, retirement, welfare-benefit, bonus,
incentive or fringe-benefit plan, program or arrangement.

 

“Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, lien, license, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first offer or first refusal, buy/sell agreement and any other restriction or
covenant with respect to, or condition governing the use, construction, voting
(in the case of any security or equity interest), transfer, receipt of income or
exercise of any other attribute of ownership.

 

“Enforceable” means, with respect to any Contractual Obligation stated to be
Enforceable by or against any Person, that such Contractual Obligation is a
legal, valid and binding obligation of such Person enforceable by or against
such Person in accordance with its terms, except to the extent that enforcement
of the rights and remedies created thereby is subject to bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

 

“Environmental Laws” means any Legal Requirement relating to (a) releases or
threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the environment

 

5

--------------------------------------------------------------------------------


 

or worker safety or health or (c) the manufacture, handling, transport, use,
treatment, storage, or disposal of Hazardous Substances.

 

“Equipment” is defined in Section 3.10.

 

“Equity Interests” means (a) any capital stock, share, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person and (b) any option, warrant, purchase right, conversion right,
exchange rights or other Contractual Obligation which would entitle any Person
to acquire any such interest in such Person or otherwise entitle any Person to
share in the equity, profit, earnings, losses or gains of such Person (including
stock appreciation, phantom stock, profit participation or other similar
rights).

 

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

 

“Estimated Balance Sheet” is defined in Section 2.5.1.

 

“Escrow Agent” is defined in the definition of “Escrow Agreement”.

 

“Escrow Agreement” means the Escrow Agreement among the Buyer, the Sellers, the
Sellers’ Representative and The Bank of New York, as escrow agent (the “Escrow
Agent”), substantially in the form attached as Exhibit I-1.

 

“Estimated Working Capital” means the estimate of the Working Capital on the
Closing Date as reflected by the Buyer on the Closing Balance Sheet.

 

“Estimated Working Capital Statement” is defined in Section 2.5.1.

 

“Excluded Liabilities” means any Liabilities of any of the Sellers not
specifically assumed by the Buyer under Section 2.1.3, including the following
Liabilities:

 

(A)        ANY LIABILITIES REFLECTED ON THE MOST RECENT BALANCE SHEET WHICH ARE
IDENTIFIED AS AN “EXCLUDED LIABILITY” ON SCHEDULE I-D;

 

(B)        ANY LIABILITY OF ANY SELLER UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT;

 

(C)        ANY LIABILITY OF ANY SELLER ARISING OUT OF, RELATING TO OR RESULTING
FROM ANY RETAINED ASSET;

 

(D)        ANY LIABILITY OF ANY SELLER ARISING OUT OF, RELATING TO OR RESULTING
FROM ANY DEBT OF ANY SELLER;

 

(E)        ANY LIABILITY OF ANY SELLER FOR TAXES, INCLUDING (I) ANY STAMP DUTY,
CUSTOMS TAX, EXCISE TAX, TRANSFER TAX OR SIMILAR TAX INCURRED IN CONNECTION WITH
THIS AGREEMENT OR TRANSFER OF THE ACQUIRED ASSETS TO THE BUYER OR (II) ANY
LIABILITY FOR TAXES IMPOSED ON ANY SELLER AS A TRANSFEREE OR SUCCESSOR, BY
CONTRACT OR OTHERWISE (COLLECTIVELY, THE “RETAINED TAXES”);

 

6

--------------------------------------------------------------------------------


 

(F)         ANY TRANSACTION EXPENSES OF ANY SELLER;

 

(G)        ANY LIABILITY OF ANY SELLER FOR ANY BREACH OR DEFAULT BY ANY SELLER
UNDER ANY OF ITS CONTRACTUAL OBLIGATIONS, LEASES, INSURANCE POLICIES OR PERMITS;

 

(H)        ANY LIABILITY OF ANY SELLER FOR ANY VIOLATION OF, OR NON-COMPLIANCE
WITH, ANY LEGAL REQUIREMENT BY ANY SELLER (INCLUDING ANY VIOLATION OF
ENVIRONMENTAL LAWS AND VIOLATIONS OF THE 1933 ACT, ANY STATE “BLUE SKY” OR
SECURITIES LAWS);

 

(I)         ANY LIABILITY OF ANY SELLER TO ANY PRESENT OR FORMER HOLDER OF ANY
OF ANY SELLER’S EQUITY INTERESTS OR TO ANY OF ITS PRESENT OR FORMER DIRECTORS OR
OFFICERS (INCLUDING ANY LIABILITY TO INDEMNIFY ANY SUCH PERSON BY REASON OF THE
FACT THAT SUCH PERSON WAS A DIRECTOR OR OFFICER OF ANY SELLER OR WAS SERVING AT
THE REQUEST OF THE SELLER AS A PARTNER, TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE, OR
AGENT OF ANOTHER PERSON);

 

(J)         ANY LIABILITY OF ANY SELLER TO ANY OF ITS EMPLOYEES OR INDEPENDENT
CONTRACTORS ARISING OUT OF CHANGE OF CONTROL AGREEMENTS, STAY-PAY AGREEMENTS,
SEVERANCE AGREEMENTS OR ARRANGEMENTS, SPECIAL RETENTION BONUS ARRANGEMENTS,
SALES BONUS ARRANGEMENTS OR OTHER SPECIAL COMPENSATION (INCLUDING ANY SUCH
LIABILITY INCURRED IN CONNECTION WITH THE MAKING AND PERFORMANCE OF THIS
AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY);

 

(K)        ANY LIABILITY FOR MAKING PAYMENTS OR PROVIDING BENEFITS OF ANY KIND
TO THE EMPLOYEES OR FORMER EMPLOYEES OF ANY SELLER IN RESPECT OF WORK-RELATED
EMPLOYEE INJURIES OR WORKER’S COMPENSATION CLAIMS OR SIMILAR CLAIMS ARISING OUT
OF OCCURRENCES PRIOR TO THE CLOSING;

 

(L)         ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
ANY CONTRACTUAL OBLIGATION (OTHER THAN LIABILITIES UNDER THE TRANSFERRED
CONTRACTS TO THE EXTENT SUCH LIABILITIES ARE NOT OTHERWISE COVERED BY THIS
DEFINITION);

 

(M)       ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
ANY REAL PROPERTY LEASE;

 

(N)        ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
ANY PERMIT (OTHER THAN LIABILITIES UNDER THE TRANSFERRED PERMITS TO THE EXTENT
SUCH LIABILITIES ARE NOT OTHERWISE COVERED BY THIS DEFINITION);

 

(O)        ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
ANY INSURANCE POLICY (OTHER THAN LIABILITIES UNDER THE TRANSFERRED INSURANCE TO
THE EXTENT SUCH LIABILITIES ARE NOT OTHERWISE COVERED BY THIS DEFINITION);

 

(P)        ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
ANY EMPLOYEE PLAN (OTHER THAN LIABILITIES UNDER THE TRANSFERRED PLANS TO THE
EXTENT SUCH LIABILITIES ARE NOT OTHERWISE COVERED BY THIS DEFINITION);

 

(Q)        ANY LIABILITY OF ANY SELLER IN RESPECT OF BODILY INJURY, PERSONAL
INJURY OR PROPERTY DAMAGE;

 

7

--------------------------------------------------------------------------------


 

(R)         ANY LIABILITY OF ANY SELLER TO INDEMNIFY OR CONTRIBUTE TO THE
DAMAGES SUFFERED BY ANY OTHER PERSON FOR LIABILITIES ARISING OUT OF EVENTS
OCCURRING PRIOR TO THE CLOSING DATE;

 

(S)        ANY LIABILITY OF ANY SELLER TO INDEMNITY ANY THIRD PARTY IN
CONNECTION WITH THE DISPOSITION OF ANY FORMERLY OWNED SUBSIDIARY, OPERATING
BUSINESS, MATERIAL ASSET OR PROPERTY OR DISCONTINUED OPERATION;

 

(T)         ANY LIABILITY ARISING OUT OF, RELATING TO OR RESULTING FROM ANY
DIVIDEND OR OTHER DISTRIBUTION AUTHORIZED OR DECLARED BY ANY SELLER WITH RESPECT
TO ITS EQUITY INTERESTS;

 

(U)        ANY LIABILITY ARISING OUT OF, RELATING TO OR RESULTING FROM ANY
DEFECT IN ANY PRODUCTS, ANY CLAIM FOR REPLACEMENT OR REPAIR OF ANY PRODUCTS OR
ANY FAILURE OF ANY PRODUCTS TO MEET REQUIRED SPECIFICATIONS, TO THE EXTENT SUCH
PRODUCTS WERE MANUFACTURED, DISTRIBUTED OR SOLD PRIOR TO THE CLOSING;

 

(V)        ANY LIABILITY ARISING OUT OF, RELATING TO OR RESULTING FROM THE
PRESENCE OF HAZARDOUS SUBSTANCES AT OR ON THE REAL PROPERTY AS OF THE CLOSING
DATE;

 

(W)       ANY LIABILITY OF ANY SELLER ARISING UNDER, OUT OF OR WITH RESPECT TO
THE SETTLEMENT AGREEMENT;

 

(X)         ANY LIABILITY TO OCEAN ASSOCIATES; AND

 

(Y)        ANY LIABILITY WHICH IS NOT AN ASSUMED LIABILITY.

 

“Facilities” means any buildings, plants, improvements or structures located on
the Real Property.

 

“Final Working Capital” means the Working Capital, as finally determined
pursuant to Sections 2.5.2 through 2.5.4.

 

“Financials” means the Audited Financials and all unaudited monthly financials
delivered to Buyer by the Sellers pursuant to Section 5.4.2.

 

“Financing” means the financing required by the Buyer to consummate the
Contemplated Transactions.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Georgia Credit” is defined in Section 10.6.

 

“Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority.

 

8

--------------------------------------------------------------------------------


 

“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

 

“Guarantee” means, with respect to any Person, (a) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Debt or other
Liability of any other Person, (b) any other arrangement whereby credit is
extended to any obligor (other than such Person) on the basis of any promise or
undertaking of such Person (i) to pay the Debt or other Liability of such
obligor, (ii) to purchase any obligation owed by such obligor, (iii) to purchase
or lease assets under circumstances that are designed to enable such obligor to
discharge one or more of its obligations or (iv) to maintain the capital,
working capital, solvency or general financial condition of such obligor and
(c) any liability as a general partner of a partnership or as a venturer in a
joint venture in respect of Debt or other obligations of such partnership or
venture.

 

“Guaranty Agreement” means a Guaranty Agreement by each Individual Owner in
favor of the Buyer, in the form attached hereto as Exhibit I-6.

 

“Hauppauge Leases” is defined on Appendix B.

 

“Hazardous Substance” is defined in Section 3.14.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Immigration Law” means all immigration laws, statutes, rules, codes,
ordinances, orders, requirements and regulations enacted, adopted, issued or
promulgated by any governmental authority, including, without limitation, the
Immigration Reform and Control Act of 1986, as amended; the Immigration and
Nationality Act, as amended; and the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, as amended; and any successor statutes, laws, rules,
ordinances and regulations thereto.

 

“Indemnity Claim” means a claim for indemnity under Section 8.1 or 8.2, as the
case may be.

 

“Indemnity Escrow Account” is defined in Section 2.4.

 

“Indemnified Party” means, with respect to any Indemnity Claim, the party
asserting such claim under Section 8.1 or 8.2, as the case may be.

 

“Indemnifying Party” means, with respect to any Indemnity Claims, the Buyer
Indemnified Person or the Seller Indemnified Person under Section 8.1 or 8.2, as
the case may be, against whom such claim is asserted.

 

“Individual Owners” is defined in the Recitals.

 

9

--------------------------------------------------------------------------------


 

“Intellectual Property” means the entire right, title and interest in and to all
proprietary rights of every kind and nature, including all rights and interests
pertaining to or deriving from:

 

(a)        patents, copyrights, mask work rights, technology, know-how,
processes, trade secrets, algorithms, inventions, works, proprietary data,
databases, formulae, research and development data and computer software or
firmware;

 

(b)        trademarks, trade names, service marks, service names, brands, trade
dress and logos, and the goodwill and activities associated therewith;

 

(c)        domain names, rights of privacy and publicity, moral rights, and
proprietary rights of any kind or nature, however denominated, throughout the
world in all media now known or hereafter created;

 

(d)        any and all registrations, applications, recordings, licenses,
common-law rights and Contractual Obligations relating to any of the foregoing;
and

 

(e)        all Actions and rights to sue at law or in equity for any past or
future infringement or other impairment of any of the foregoing, including the
right to receive all proceeds and damages therefrom, and all rights to obtain
renewals, continuations, divisions or other extensions of legal protections
pertaining thereto.

 

“Legal Requirement” means any United States federal, state or local or foreign
law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any license, franchise, permit or
similar right granted under any of the foregoing, or any similar provision
having the force or effect of law.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.

 

“Losses” is defined in Section 8.1.

 

“Material Adverse Effect” means any change in, or effect on, or any development
or circumstance affecting, the operations or condition (financial or otherwise)
of the Business, the Acquired Assets, the Assumed Liabilities or the Sellers
which, when considered either individually or in the aggregate together with all
other adverse changes, effects, developments or circumstances with respect to
which such phrase is used in this Agreement, is, or would be reasonably expected
to be, materially adverse to the operations or condition (financial or
otherwise) of the Business, the Acquired Assets, the Assumed Liabilities or the
Sellers.

 

“Members of the Immediate Family” means, with respect to any individual,
(a) such Person’s spouse, (b) each parent, brother, sister or child of such
Person or such Person’s spouse, (c) the spouse of any Person described in clause
(b) above, (d) each child of any Person described in clauses (a), (b) or
(c) above, (e) each trust created solely for the benefit of one or more of the
Persons described in clauses (a) through (d) above and (f) each custodian or
guardian of any

 

10

--------------------------------------------------------------------------------


 

property of one or more of the Persons described in clauses (a) through
(e) above in his capacity as such custodian or guardian.

 

“Most Recent Balance Sheet” is the audited balance sheet for the Purchased
Business at December 31, 2007.

 

“Most Recent Balance Sheet Date” is December 31, 2007.

 

“Noncompetition Agreements” means the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement between the Buyer and Dan Gabbay, the Non-Competition,
Non-Solicitation and Non-Disclosure Agreement between the Buyer and Yahya
Gabbay, the Non-Competition, Non-Solicitation and Non-Disclosure Agreement
between the Buyer and Shaun Gabbay, and the Non-Competition, Non-Solicitation
and Non-Disclosure Agreement between the Buyer and Egal Gabbay substantially in
the forms attached as Exhibit I-5.

 

“Note” is defined in Section 2.2.

 

“Offer Employees” is defined in Section 5.5.

 

“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, amount, magnitude and frequency) which is taken in the ordinary course
of the normal day-to-day operations of such Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.

 

“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority or any other
Person to which or by which such Person is subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.

 

“Permitted Encumbrance” means (a) statutory Liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with GAAP
(it being acknowledged and agreed that no such Liens are presently being
contested), (b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and
similar statutory liens arising or incurred in the Ordinary Course of Business
which liens have not had a Material Adverse Effect, (c) zoning, entitlement,
building and other land use regulations imposed by governmental agencies having
jurisdiction over any Real Property which are not violated in any material
respect by the current use and operation of the Real Property, (d) deposits or
pledges made in connection with, or to secure payment of, worker’s compensation,
unemployment insurance, old age pension programs mandated under applicable Legal

 

11

--------------------------------------------------------------------------------


 

Requirements or other social security, (e) covenants, conditions, restrictions,
easements, encumbrances and other similar matters of record affecting title to
but not adversely affecting current occupancy or use of the Real Property in any
material respect and (f) restrictions on the transfer of securities arising
under federal and state securities laws.

 

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, Governmental Authority or other entity of any kind.

 

“PP&E” is defined in Section 2.6.

 

“Prime Rate” means the average of the U.S. prime rates of interest published in
the “Money Rates” column of the Eastern Edition of The Wall Street Journal on
Business Days included in the period during which the applicable interest
accrued.

 

“Products” means any product manufactured, sold, leased, licensed, delivered or
installed by a Seller.

 

“Purchase Price” is defined in Section 2.2.

 

“Purchased Business” means the portion of the Business consisting of the
Acquired Assets and the Assumed Liabilities, and excluding the Retained Assets
and the Excluded Liabilities.

 

“Real Property” is defined in Section 3.9.1.

 

“Referee” is defined in Section 2.5.4.

 

“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

“Retained Assets” means the following assets, properties and rights:

 

(A)        THE ASSETS IDENTIFIED AS RETAINED ASSETS ON APPENDIX C;

 

(B)        ALL RIGHTS IN, UNDER AND WITH RESPECT TO THE ASSETS, ANY
ADMINISTRATIVE SERVICE CONTRACTS OR FUNDING ARRANGEMENTS ASSOCIATED WITH ANY
EMPLOYEE PLAN OTHER THAN A TRANSFERRED PLAN;

 

(C)        ALL RIGHTS IN AND UNDER PERMITS WHICH ARE NOT TRANSFERRED PERMITS AND
INSURANCE POLICIES WHICH ARE TRANSFERRED POLICIES (SUBJECT TO THE BUYER’S RIGHTS
UNDER SECTION 5.9);

 

(D)        ALL CONTRACTUAL OBLIGATIONS WITH RESPECT TO ANY RIGHT OF ANY PERSON
TO ACQUIRE ANY CAPITAL STOCK OR OTHER DIRECT OR INDIRECT OWNERSHIP INTEREST IN
ANY SELLER;

 

(E)        ALL CORPORATE SEALS, MINUTE BOOKS, CHARTER DOCUMENTS, CORPORATE STOCK
RECORD BOOKS, REGISTERS OF OTHER SECURITIES, COPIES OF ORIGINAL TAX AND
FINANCIAL RECORDS

 

12

--------------------------------------------------------------------------------


 

(THE ORIGINALS OF WHICH WILL BE DELIVERED TO THE BUYER AS PART OF THE ACQUIRED
ASSETS TO THE EXTENT RELATED TO THE ACQUIRED ASSETS) OF THE SELLERS, AND SUCH
OTHER BOOKS AND RECORDS AS PERTAIN ONLY TO THE ORGANIZATION, EXISTENCE, SHARE
CAPITALIZATION OR DEBT FINANCING OF THE SELLERS;

 

(F)         ALL RIGHTS OF THE SELLERS UNDER ANY CONTRACTUAL OBLIGATION OTHER
THAN TRANSFERRED CONTRACTS, TRANSFERRED LEASES, TRANSFERRED PERMITS, TRANSFERRED
PLANS, TRANSFERRED INSURANCE AND ANY CONTRACTUAL OBLIGATION INCLUDED IN CLAUSES
(F), (G), (I), (K), (L), (M) AND/OR (N) OF THE DEFINITION OF “ACQUIRED ASSETS”;

 

(G)        ALL RIGHTS UNDER THE SETTLEMENT AGREEMENT; AND

 

(H)        ALL CASH, CASH EQUIVALENTS, MONEY MARKET FUNDS AND MUTUAL FUNDS IN
THE SELLERS’ BANK AND OTHER DEPOSITORY ACCOUNTS, INCLUDING ALL INTEREST AND
DIVIDENDS RECEIVABLE WITH RESPECT THERETO.

 

“Retained Taxes” is defined in the definition of “Excluded Liabilities”.

 

“Seller Indemnified Person” is defined in Section 8.2.

 

“Sellers” is defined in the Preamble.

 

“Sellers’ Knowledge” is defined in Appendix B.

 

“Sellers’ Proposed Allocation”  is defined in Section 2.6.

 

“Sellers’ Representative”  means Shaun Gabbay, as representative for the
Sellers.

 

“Sellers’ Third Party Appraisal” is defined in Section 2.6.

 

“Settlement Agreement”is defined on Appendix B.

 

“Subordinated Notes” is defined in Section 2.6.

 

“Subsidiary” means, with respect to any specified person, any other Person of
which such specified Person will, at the time, directly or indirectly through
one or more Subsidiaries, (a) own at least 50% of the outstanding capital stock
(or other shares of beneficial interest) entitled to vote generally, (b) hold at
least 50% of the partnership, limited liability company, joint venture or
similar interests or (c) be a general partner, managing member or joint
venturer.

 

“Support Agreement” means a Support Agreement, dated the date of this Agreement,
by each Individual Owner in favor of the Buyer, in the form attached hereto as
Exhibit I-7.

 

“Tax” or “Taxes” means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any

 

13

--------------------------------------------------------------------------------


 

kind or any charge of any kind in the nature of (or similar to) taxes
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not and (b) any liability for the payment of any amounts of the type
described in clause (a) of this definition as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period, as a result
of any tax sharing or tax allocation agreement, arrangement or understanding, or
as a result of being liable for another person’s taxes as a transferee or
successor, by contract or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Technology” means all inventions, works, discoveries, innovations, know-how,
information (including ideas, research and development, know-how, formulas,
compositions, processes and techniques, data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, documentation and manuals), computer software,
firmware, computer hardware, integrated circuits and integrated circuit masks,
electronic, electrical and mechanical equipment and all other forms of
technology, including improvements, modifications, works in process, derivatives
or changes, whether tangible or intangible, embodied in any form, whether or not
protectable or protected by patent, copyright, mask work right, trade secret law
or otherwise, and all documents and other materials recording any of the
foregoing.

 

“Third Party Claim” is defined in Section 8.4.1.

 

“Thomaston Lease” means the lease to be entered into between Atlantic Lakeside
Properties, LLC and the Buyer with respect to the property located at 1201
Barnesville Street, Thomaston, Georgia 30286 substantially in the form of
Exhibit I-4.

 

“Transaction Expenses” is defined in Section 5.2.

 

“Transferred Contracts” is defined in the definition of “Acquired Assets”.

 

“Transferred Insurance” is defined in the definition of “Acquired Assets”.

 

“Transferred Leases” is defined in the definition of “Acquired Assets”.

 

“Transferred Plans” is defined in the definition of “Acquired Assets”.

 

“Transferring Employees” is defined in Section 5.5.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

“Working Capital” means current assets of the Business (excluding any Retained
Assets)  minus current liabilities of the Business (excluding any Excluded
Liabilities), determined in accordance with the Accounting Principles.

 

“Working Capital Referee” is defined in Section 2.5.4.

 

14

--------------------------------------------------------------------------------


 

“Working Capital Target” is defined on Appendix B.

 

15

--------------------------------------------------------------------------------